Exhibit 10.1
Execution Version












ZOOMINFO HOLDINGS LLC
FIFTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
Dated as of June 3, 2020
THE UNITS REPRESENTED BY THIS FIFTH AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH
UNITS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME
WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM,
AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET
FORTH HEREIN.






--------------------------------------------------------------------------------





Table of Contents
 
 
Page


 
 
 
ARTICLE I DEFINITIONS
2


ARTICLE II ORGANIZATIONAL MATTERS
14


2.1


Formation of Company
14


2.2


Limited Liability Company Agreement
14


2.3


Name
15


2.4


Purpose
15


2.5


Principal Office; Registered Office
15


2.6


Term
15


2.7


No State-Law Partnership
15


2.8


Tax Treatment
15


2.9


Prior Agreements
16


ARTICLE III CAPITALIZATION; CAPITAL CONTRIBUTIONS
16


3.1


Capitalization.
16


3.2


Capital Accounts.
18


3.3


Negative Capital Accounts
19


3.4


No Withdrawal
19


3.5


Loans From Members
19


3.6


Employee Incentive Units
20


3.7


Repurchase Option
22


ARTICLE IV DISTRIBUTIONS AND ALLOCATIONS
24


4.1


Distributions.
24


4.2


Allocations of Net Profit and Net Loss
27


4.3


Special Allocations
28


4.4


Tax Allocations.
30


4.5


Withholding Taxes.
31


4.6


Allocations Upon Final Liquidation
33


ARTICLE V MANAGEMENT
34


5.1


Authority of Managing Member
34


5.2


Actions of the Managing Member
35


5.3


Compensation; Expenses.
35


5.4


Delegation of Authority
36


5.5


Limitation of Liability.
36


ARTICLE VI RIGHTS AND OBLIGATIONS OF MEMBERS
37





i

--------------------------------------------------------------------------------



6.1


Limitation of Liability
37


6.2


Lack of Authority
38


6.3


No Right of Partition
38


6.4


Indemnification.
38


6.5


Members Right to Act
40


ARTICLE VII BOOKS, RECORDS, ACCOUNTING AND REPORTS
41


7.1


Records and Accounting
41


7.2


Fiscal Year
41


7.3


Reports
41


7.4


Transmission of Communications
41


7.5


Confidentiality.
41


ARTICLE VIII TAX MATTERS
42


8.1


Preparation of Tax Returns
42


8.2


Tax Elections
43


8.3


Tax Controversies
43


ARTICLE IX RESTRICTIONS ON TRANSFER OF UNITS
44


9.1


Transfers of Units.
44


9.2


Restricted Units Legend.
45


9.3


Assignee’s Rights.
45


9.4


Assignor’s Rights and Obligations
47


9.5


Further Restrictions.
47


9.6


Counterparts; Joinder
48


9.7


Ineffective Transfer
49


ARTICLE X ADMISSION OF MEMBERS
49


10.1


Substituted Members
49


10.2


Additional Members
49


10.3


Additional Managing Member
49


ARTICLE XI WITHDRAWAL AND RESIGNATION OF MEMBERS
50


ARTICLE XII EXCHANGE RIGHTS
50


12.1


Class A Common Unit for Class A Common Stock.
50


12.2


Class P Unit for Class A Common Stock.
51


12.3


Exchange Procedures.
52


12.4


Limitations on Exchanges.
53


12.5


Adjustment.
54


12.6


Class A Common Stock to be Issued
55


12.7


Restrictions
56





ii

--------------------------------------------------------------------------------



12.8


Tax Treatment; Tax Withholding.
56


ARTICLE XIII DISSOLUTION AND WINDING UP
57


13.1


Dissolution
57


13.2


Winding Up and Termination
57


13.3


Deferment; Distribution in Kind
58


13.4


Cancellation of Certificate
58


13.5


Reasonable Time for Winding Up
59


13.6


Return of Capital
59


ARTICLE XIV VALUATION
59


14.1


Value
59


14.2


Determination and Dispute
59


ARTICLEXV GENERAL PROVISIONS
60


15.1


Power of Attorney
60


15.2


Amendments
60


15.3


Title to Company Assets
62


15.4


Addresses and Notices
62


15.5


Binding Effect
63


15.6


Creditors
63


15.7


Waiver
63


15.8


Counterparts
63


15.9


Applicable Law; Waiver of Jury Trial
63


15.10


Severability
63


15.11


Further Action
63


15.12


Delivery by Facsimile
64


15.13


Offset
64


15.14


Entire Agreement
64


15.15


Remedies
64


15.16


Descriptive Headings; Interpretation
64


15.17


Spousal Consent
65





iii

--------------------------------------------------------------------------------



EXHIBIT AND SCHEDULES
Schedule I
LTIP Units
I-1
Exhibit A
Form of Election of Exchange
A-1
Exhibit B
Intended Application of IRC Section 704(c)
B-1



iv

--------------------------------------------------------------------------------





ZOOMINFO HOLDINGS LLC
FIFTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
THIS FIFTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, dated as of
June 3, 2020, is entered into by and among ZoomInfo Holdings LLC, a Delaware
limited liability company (the “Company”), ZoomInfo Technologies Inc., a
Delaware corporation (“PubCo”), as Managing Member (in such capacity immediately
prior to the consummation of the Blocker Mergers) and on its behalf, ZoomInfo
Intermediate Holdings LLC, a Delaware limited liability company (“Intermediate
Holdings”), as Managing Member (in such capacity as successor to PubCo) and on
its behalf, and the Members. Capitalized terms used herein without definition
shall have the meanings assigned to such terms in Article I.
WHEREAS, prior to May 29, 2014, DO Holdings (WA), LLC, a Washington limited
liability company (the “Holding Company”), was the initial member of the Company
and entered into the Limited Liability Company Agreement of the Company, dated
as of May 29, 2014;
WHEREAS, the Company and certain of the Members entered into the Fourth Amended
and Restated Limited Liability Company Agreement of the Company, dated as of
February 1, 2019 (as amended, the “Prior Agreement”);
WHEREAS, pursuant to Sections 6.6(d) and 12.7(a) of the Prior Agreement, with
effect upon the Effective Time, holders of a majority of the outstanding
Preferred Units and Common Units (each as defined in the Prior Agreement),
including the TA Majority Interest and the Carlyle Majority Interest, have
determined to effect an Initial Public Offering and agreed to convert, exchange
and/or reclassify all of the issued and outstanding Original Units immediately
prior to the Effective Time into or for Class A Common Units as part of a
Corporate Conversion (as defined in the Prior Agreement) in connection with such
Initial Public Offering;
WHEREAS, pursuant to Section 12.7(a) of the Prior Agreement, on November 22,
2019, the Board of Managers of the Company approved ZoomInfo Technologies Inc.’s
pursuit of a proposed underwritten initial public offering of shares of its
Class A common stock;
WHEREAS, Section 14.2(b) of the Prior Agreement provides that no consent or
approval shall be required for the Company to amend or modify the Prior
Agreement to the extent necessary in order to effect a validly approved Initial
Public Offering (including a Corporate Conversion) pursuant to Section 12.7 of
the Prior Agreement and that any amendment or modification of the Prior
Agreement effected in accordance with Section 14.2(b) of the Prior Agreement
shall be effective, in accordance with its terms, with respect to the rights and
obligations of and binding on all Members;
WHEREAS, in connection with the Initial Public Offering and pursuant to the
approval of the Board of Managers of the Company, on May 20, 2020, the Company
effected a reverse split of all issued and outstanding Preferred Units, Common
Units and Class P Units (each as defined in the Prior Agreement) as reflected in
the books and records of the Company;
WHEREAS, in connection with the Recapitalization and as of the Effective Time,
(i) all of the issued and outstanding Class P Units (other than Class P Units
held by Continuing Class P


1

--------------------------------------------------------------------------------




Unitholders) immediately prior to the Effective Time will, automatically without
any further action on the part of the Company and the Members, be converted into
Common Units (as defined in the Prior Agreement) as set forth herein, and shall
cease to exist as Class P Units and (ii) immediately following such conversion,
the Original Units will, automatically without any further action on the part of
the Company and the Members, be converted into Class A Common Units as set forth
herein, and the Original Units shall cease to exist;
WHEREAS, holders of a majority of the outstanding Preferred Units and Common
Units, including the TA Majority Interest and the Carlyle Majority Interest,
have agreed to (i) immediately prior to the consummation of the Blocker Mergers,
admit PubCo to the Company as Managing Member, and PubCo, by its execution and
delivery of this Agreement, is hereby admitted to the Company as Managing
Member, and in such capacity shall have the rights and obligations as provided
in this Agreement, and (ii) immediately after the consummation of the Blocker
Mergers and immediately prior to the consummation of the merger of Management
Holdings with and into Intermediate Holdings, admit Intermediate Holdings to the
Company as Managing Member, and Intermediate Holdings, by its execution and
delivery of this Agreement, is hereby admitted to the Company as Managing Member
at such time, and in such capacity shall have the rights and obligations as
provided in this Agreement, whereupon PubCo shall cease to be Managing Member;
and
WHEREAS, the Company, PubCo, Intermediate Holdings and the Members desire to
amend and restate the Prior Agreement in its entirety as set forth herein
effective as of the date hereof, at which time the Prior Agreement will be
superseded entirely by this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree to amend and restate the Prior Agreement to read in its entirety as
follows:

ARTICLE I
DEFINITIONS
The following definitions shall be applied to the terms used in this Agreement
for all purposes, unless otherwise clearly indicated to the contrary.
“2018 Purchase Agreement” means the Securities Purchase and Option Agreement,
dated as of March 12, 2018, by and among (i) the Company, (ii) DO Sub-Holdings,
LLC, a Washington limited liability company (“DO Sub-Holdings”), FiveW
DiscoverOrg LLC, a Delaware limited liability company (“FiveW”), TA XI DO AIV,
L.P., a Delaware limited partnership (“TA XI AIV”), TA SDF III DO AIV, L.P., a
Delaware limited partnership (“TA SDF III AIV”), TA Atlantic and Pacific VII-A,
L.P., a Delaware limited partnership (“TA AP VII-A”), TA Investors IV, L.P., a
Delaware limited partnership (“TA Investors IV”), TA SDF II DO AIV, L.P., a
Delaware limited partnership (“TA SDF II AIV”), TA Associates XI GP, L.P., a
Delaware limited partnership (“TA XI GP”), TA Associates SDF III GP, L.P., a
Delaware limited partnership (“TA SDF III GP”), TA Associates SDF II, L.P., a
Delaware limited partnership (“TA SDF II GP”), TA Associates AP VII GP, L.P., a
Delaware limited partnership (“TA AP VII GP”), each other


2

--------------------------------------------------------------------------------




Person identified on Schedule A to the 2018 Purchase Agreement as holding direct
equity interests in the Company (such securityholders, together with DO
Sub-Holdings, FiveW, TA XI AIV, TA SDF III AIV, TA SDF II AIV, TA AP VII-A, TA
Investors IV, TA XI GP, TA SDF III GP, TA SDF II GP and TA AP VII GP, each a
“Direct Seller” and, collectively, the “Direct Sellers”); (iii) TA XI DO Feeder,
L.P., a Delaware limited partnership (“TA XI Feeder”), TA SDF III DO Feeder,
L.P., a Delaware limited partnership (“TA SDF III Feeder”), TA Atlantic and
Pacific VII-B, L.P., a Delaware limited partnership (“TA AP VII-B”), TA SDF II
DO Feeder, L.P., a Delaware limited partnership (“TA SDF II Feeder” and together
with TA XI Feeder, TA SDF III Feeder and TA AP VII-B, each a “Blocker Seller”
and, collectively, the “Blocker Sellers” and, together with the Direct Sellers,
the “Sellers”); (iv) Carlyle Partners VI Evergreen Holdings, L.P., a Delaware
limited partnership (the “Unblocked Purchaser”), and Carlyle Partners VI Dash
Holdings, L.P., a Delaware limited partnership (the “Blocked Purchaser” and
together with the Unblocked Purchaser, the “Purchasers”); and (v) solely in its
capacity as representative of the Sellers, TA Associates Management, L.P., a
Delaware limited partnership.
“22C Members” means 22C Magellan Holdings LLC and its Permitted Transferees.
“Additional Member” means a Person admitted to the Company as a Member pursuant
to Section 10.2.
“Adjusted Capital Account Balance” means, with respect to each Member, the
balance in such Member’s Capital Account adjusted (i) by taking into account the
adjustments, allocations and distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6); and (ii) by adding to such
balance such Member’s share of Company Minimum Gain and Member Nonrecourse Debt
Minimum Gain, determined pursuant to Treasury Regulations Sections 1.704-2(g)
and 1.704-2(i)(5), any amounts such Member is obligated to restore pursuant to
any provision of this Agreement or by applicable law. The foregoing definition
of Adjusted Capital Account Balance is intended to comply with the provisions of
Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.
“Admission Date” has the meaning set forth in Section 9.4.
“Affiliate” of any Person means any Person that directly or indirectly controls,
is controlled by, or is under common control with the Person in question.
“Agreement” means this Fifth Amended and Restated Limited Liability Company
Agreement of ZoomInfo Holdings LLC.
“Assignee” means a Person to whom any Units have been Transferred in accordance
with the terms of this Agreement but who has not become a Member pursuant to
Article X.
“Assumed Tax Rate” has the meaning set forth in Section 4.1(e)(iii).
“Available Gains” has the meaning set forth in Section 4.3(e)(ii).
“Base Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal as the “prime rate”
at large U.S. money center banks.


3

--------------------------------------------------------------------------------




“Blocker Mergers” has the meaning set forth in the Reorganization Agreement.
“Book Value” means with respect to any asset, the asset’s adjusted basis for
U.S. federal income tax purposes, except that (i) the initial Book Value of any
asset contributed by a Member to the Company shall be the gross Fair Market
Value of such asset; (ii) the Book Value of any property of the Company
distributed to any Member shall be adjusted to equal the gross Fair Market Value
of such property on the date of distribution; and (iii) the Book Values of
assets of the Company shall be increased (or decreased) to the extent the
Managing Member determines reasonably and in good faith that such adjustment is
necessary or appropriate to comply with the requirements of Treasury Regulations
Section 1.704-1(b)(2)(iv).
“Business Day” means any day, other than a Saturday, Sunday or any other day on
which commercial banks located in the State of New York are authorized or
obligated by law or executive order to close.
“Capital Account” means the capital account maintained for a Member pursuant to
Section 3.2.
“Capital Contribution” means any cash, cash equivalents, promissory obligations
or the Fair Market Value of other property which a Member contributes to the
Company pursuant to Section 3.1.
“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
including, without limitation, partnership or membership interests (including
any components thereof such as capital accounts, priority returns or the like)
in a limited partnership or limited liability company and any and all warrants,
rights or options to purchase any of the foregoing.
“Carlyle Group” means Carlyle Investment Management L.L.C., its Affiliates, the
Carlyle Members and any of their respective managed investment funds.
“Carlyle Majority Interest” means the approval by the Carlyle Members holding,
directly or indirectly, a majority of the aggregate Units then held by all of
the Carlyle Members.
“Carlyle Members” means Carlyle Partners VI Evergreen Holdings, L.P. and its
Permitted Transferees (excluding, for purposes of Section 9.1, the 22C Members).
“Cause” shall have the meaning ascribed to such term in any written employment,
consulting or severance agreement (or legally binding offer letter) between the
Company or any Subsidiary of the Company and such Management Member, or in the
absence of any such written agreement (or legally binding offer letter), shall
mean (i) the conviction of a felony or other crime involving moral turpitude or
the commission of any other act or omission involving dishonesty, disloyalty or
fraud with respect to the Company or any of its Subsidiaries or any of their
customers or suppliers, (ii) reporting to work under the influence of alcohol or
illegal drugs, or other repeated conduct causing the Company or any of its
Subsidiaries substantial public disgrace or disrepute or substantial economic
harm, (iii) substantial and repeated failure to perform duties as reasonably
directed by the Company, (iv) any act or omission aiding or abetting a
competitor, supplier or


4

--------------------------------------------------------------------------------




customer of the Company or any of its Subsidiaries to the disadvantage or
detriment of the Company and its Subsidiaries, (v) any act or omission
constituting breach of fiduciary duty, gross negligence or willful misconduct
with respect to the Company or its Subsidiaries, or (vi) any other material
breach of (A) any written agreement between the Company or its Subsidiaries and
such Management Member evidencing the issuance of any Employee Incentive Units
or (B) any other written agreement between such Management Member and the
Company or any of its Subsidiaries. With respect to sections (ii)-(iv), the
Company may not take any Cause-related action with respect to a Management
Member without first providing at least thirty (30) days written notice and an
opportunity to cure the alleged conduct or occurrence being made the basis of
such Cause determination.
“Certificate” means the Company’s Certificate of Formation as filed with the
Secretary of State of the State of Delaware, as amended or amended and restated.
“Class A Common Stock” means the Class A common stock, par value $0.01 per
share, of PubCo.
“Class A Common Units” means the common limited liability company interests
described in Section 3.1(a)(i) and having the rights and preferences specified
herein.
“Class A Common Unit Capital Account Amount” means, from time to time, the
Capital Account a Member would have if such Member held a single Class A Common
Unit.
“Class A Percentage Interest” means, with respect to any Member, the quotient
obtained by dividing the aggregate number of Class A Common Units then owned by
such Member by the aggregate number of Class A Common Units then owned by all
Members; provided that Unvested Units shall not be taken into account in
determining such quotient.
“Class A/LTIP Percentage Interest” means, with respect to any Member, the
quotient obtained by dividing the aggregate number of Class A Common Units and
LTIP Units then owned by such Member by the aggregate number of Class A Common
Units and LTIP Units then owned by all Members; provided that Unvested Units
shall not be taken into account in determining such quotient.
“Class B Common Stock” means the Class B common stock, par value $0.01 per
share, of PubCo.
“Class P Units” means the Class P limited liability company interests described
in Section 3.1(a)(ii) and having the rights and preferences specified herein.
“Class P Unit Exchange” has the meaning set forth in Section 12.2.
“Class P Unit Exchange Rate” means, at any time, quotient of (a) the difference
between the Per Unit Equity Value on the date of the Class P Unit Exchange and
the Participation Threshold applicable to the Exchanged Class P Unit, divided by
(b) the Per Unit Equity Value on the date of the Class P Unit Exchange.
“Code” means the United States Internal Revenue Code of 1986, as amended.


5

--------------------------------------------------------------------------------




“Company” means ZoomInfo Holdings LLC (formerly known as DiscoverOrg Holdings,
LLC), a Delaware limited liability company.
“Company Minimum Gain” has the meaning ascribed to the term "partnership minimum
gain" set forth in Treasury Regulations Sections 1.704-2(b)(2) and 1.704-2(d).
“Competitive Activity” means, with respect to a Management Member, during the
term of such Management Member’s employment with the Company or any of its
Subsidiaries and during the twenty-four (24) month period immediately following
such Management Member’s Termination Date, directly or indirectly, for himself
or herself or for any other Person, Participating in any Competitive Business;
provided that the passive ownership by such Management Member of not more than
two percent (2%) of the outstanding shares of any class of capital stock of a
corporation which is publicly traded on a national securities exchange will not
be deemed to be a Competitive Activity, so long as such Management Member has no
active Participation in the business of such corporation.
“Competitive Business” shall have the meaning ascribed to such term in any
written employment, consulting or severance agreement (or legally binding offer
letter) between the Company or any Subsidiary of the Company and the applicable
Management Member, or in the absence of any such written agreement (or legally
binding offer letter), shall mean the Company’s and its Subsidiaries’ business
of compiling, generating, developing, providing and/or publishing (or otherwise
making available) organizational data, directories, mailing and contact
information, organizational charts and other information on target accounts,
customers and prospects as currently performed by the Company and its
Subsidiaries on the Termination Date of the applicable Management Member and any
other activity or business engaged in by the Company and its Subsidiaries after
the date hereof.
“Continuing Class P Unitholders” means those designated holders of Class P Units
who will continue to hold such Class P Units after the Initial Public Offering.
For the avoidance of doubt, Management Holdings shall not be a Continuing Class
P Unitholder.
“Converted Class P Units” has the meaning set forth in Section 3.6(h).
“Convertible Securities” means any securities directly or indirectly convertible
into or exchangeable for Units, other than Options.
“Covered Transaction” means any Liquidity Event or any other sale, redemption or
Transfer of Units.
“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C.
§ 18‑101, et seq., as it may be amended from time to time, and any successor to
the Delaware Act.
“Distribution” means each distribution made by the Company to a Member, whether
in cash, property or securities of the Company and whether by liquidating
distribution or otherwise; provided that none of the following shall be a
Distribution: (a) any redemption or repurchase by the Company of any securities,
or (b) any recapitalization or exchange of securities of the Company, or any
subdivision (by Unit split or otherwise) or any combination (by reverse Unit
split or otherwise) of any outstanding Units.


6

--------------------------------------------------------------------------------




“DTC” means The Depository Trust Company.
“Effective Time” means the time at which this Agreement is effective as set
forth in the Reorganization Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Eligible Employee Incentive Unit” means an Employee Incentive Unit, the
Participation Threshold of which is zero (taking into account any adjustments
described in clauses (i) and (ii) of Section 3.6(d)).
“Employee Incentive Unit Agreement” means an Employee Incentive Unit Agreement
between the Company and a Management Member as in effect from time to time.
“Employee Incentive Units” has the meaning set forth in Section 3.6(a);
provided, however, for purposes of Section 3.7, Employee Incentive Unit shall
also include Class A Common Units held by any Management Member that were issued
in respect or replacement of Class C Units held by such Management Member under
the Third Amended and Restated Limited Liability Company Agreement of the
Company, dated as of May 22, 2018, which Class A Common Units, for the avoidance
of doubt, shall continue to vest (and shall also be referred to hereunder as
“Vested Units” or “Unvested Units”, as applicable) in accordance with the
vesting schedule applicable to such Class C Units.
“Equitized LTIP Series” means an LTIP Series composed of Equitized LTIP Series
Units.
“Equitized LTIP Series Units” has the meaning set forth in Section 3.2(b).
“Equity Securities” means (i) Units or other equity interests in the Company
(including other classes or groups thereof having such relative rights, powers
and duties as may from time to time be established by the Managing Member,
including rights, powers and/or duties senior to existing classes and groups of
Units and other equity interests in the Company), (ii) Convertible Securities or
other obligations, evidences of indebtedness or other securities or interests
convertible or exchangeable into other equity interests in the Company and (iii)
Options or warrants, or other rights to purchase or otherwise acquire other
equity interests in the Company.
“Event of Withdrawal” means the death, retirement, resignation, expulsion,
bankruptcy or dissolution of a Member or the occurrence of any other event that
terminates the continued membership of a Member in the Company.
“Exchange” means a Paired Interest Exchange or a Class P Unit Exchange, as
applicable.
“Exchanged Class P Units” has the meaning set forth in Section 12.2.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations. Any reference herein to a specific section, rule or
regulation of the Exchange Act shall be deemed to include any corresponding
provisions of future law.


7

--------------------------------------------------------------------------------




“Exchange Rate” means the Paired Interest Exchange Rate or the Class P Unit
Exchange Rate, as applicable.
“Exchanging Unitholder” means a Member initiating an Exchange.
“Exempt Transfer” has the meaning set forth in Section 9.1(b).
“Fair Market Value” means, with respect to any asset or equity interest, its
fair market value determined according to Article XIV.
“Family Group” means a Member’s spouse, parents, siblings and descendants
(whether by birth or adoption) and any trust or other estate planning vehicle
established solely for the benefit of such Member and/or such Member’s spouse
and/or such Member’s descendants (by birth or adoption), parents, siblings or
dependents, or any charitable trust the grantor of which is such Member and/or
member of such Member’s Family Group.
“Fiscal Year” means the Company’s annual accounting period established pursuant
to Section 7.2.
“Founder Majority Interest” means the approval by the Founder Members holding,
directly or indirectly, a majority of the aggregate Class A Common Units then
held by all of the Founder Members.
“Founder Members” shall mean the Holding Company, HSKB and their respective
Permitted Transferees.
“Fund Indemnitees” has the meaning set forth in Section 6.4(e).
“Fund Indemnitors” has the meaning set forth in Section 6.4(e).
“Good Reason” shall have the meaning ascribed to such term in any written
employment, consulting or severance agreement (or legally binding offer letter)
between the Company or any Subsidiary of the Company and a Management Member, or
in the absence of any such written agreement (or legally binding offer letter),
shall mean a Management Member’s resignation from employment or consultant
status with the Company or any Subsidiary of the Company as a result of one or
more of the following reasons: (i) the Company changes the Management Member’s
title or reduces his or her responsibilities in a manner that is materially
inconsistent with the positions he or she then holds; (ii) the Company reduces
the Management Member’s annualized compensation; (iii) the Company requires the
Management Member to relocate to a geographic area that is more than fifty (50)
miles from the location at which the Management Member provided services prior
to such relocation requirement; or (iv) the Company materially breaches (A) any
written agreement between the Company or its Subsidiaries and such Management
Member evidencing the issuance of any Employee Incentive Units or (B) any other
written agreement between such Management Member and the Company or any of its
Subsidiaries; provided that (1) written notice of the Management Member’s
resignation for Good Reason must be delivered to the Company within sixty (60)
days after the occurrence of any such event in order for the Management Member’s
resignation with Good Reason to be effective hereunder and (2) the Company shall
have fifteen (15) days after delivery of such written notice to cure any such


8

--------------------------------------------------------------------------------




event. Furthermore, for purposes of this Agreement, “Good Reason” shall be
deemed to include a Management Member’s resignation from employment or
consultant status with the Company or any Subsidiary of the Company as a result
of the death or disability of such Management Member, notwithstanding the fact
that death or disability may not be deemed to be “Good Reason” for purposes of
any written employment, consultant or severance agreement between the Company or
any Subsidiary of the Company and a Management Member.
“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.
“Group” means either the TA Group or the Carlyle Group, as applicable.
“Group Ownership Percentage” means, with respect to any Group, the percentage
obtained by dividing (i) the total number of Units owned by such Group by (ii)
the aggregate number of Class A Common Units outstanding at such time.
“HoldCo Agreement” means that certain Amended and Restated Limited Liability
Company Agreement of Intermediate Holdings, dated as of or about the date
hereof, as may be amended from time to time.
“Holding Company” has the meaning set forth in the Recitals.
“Holding Company Units” means units in any holding company through which Units
are held, including the Holding Company.
“HSKB” means HSKB Funds, LLC, a Delaware limited liability company, and any
successor thereto.
“HSKB II” means HSKB Funds II, LLC, a Delaware limited liability company, and
any successor thereto.
“Imputed Underpayment Amount” has the meaning set forth in Section 4.5(d).
“Income Amount” has the meaning set forth in Section 4.1(e)(i).
“Indemnified Person” has the meaning set forth in Section 6.4(a).
“Intermediate Holdings” means ZoomInfo Intermediate Holdings LLC, a Delaware
limited liability company, and its successors.
“Initial Public Offering” has the meaning set forth in Section 12.1(b).
“Liquidity Event” means, whether occurring through one transaction or a series
of related transactions, any liquidation, dissolution or winding up, voluntary
or involuntary, of the Company.
“LTIP Series Sub-Account” has the meaning set forth in Section 3.2(b).


9

--------------------------------------------------------------------------------




“LTIP Unit” means a Unit which is designated as an LTIP Unit in the relevant
Vesting Agreement or other documentation pursuant to which such LTIP Unit is
granted or issued, having the rights, powers, privileges, restrictions,
qualifications and limitations set forth in Schedule I hereto or in this
Agreement in respect of the holder, as well as the relevant Vesting Agreement or
other documentation pursuant to which such LTIP Unit is granted or issued. LTIP
Units that are issued on the same date shall be designated as one or more
separate series of LTIP Units (each such series, an “LTIP Series” and any LTIP
Unit in respect of a given series, an “LTIP Series Unit”).
“LTIP Unit Member” means any Person that holds LTIP Units or Class A Common
Units resulting from a conversion of LTIP Units.
“Management Holding” means DiscoverOrg Management Holdings, LLC, a Delaware
limited liability company.
“Management Member” has the meaning set forth in Section 3.6(a).
“Managing Member” means (i) immediately prior to the consummation of the Blocker
Mergers, PubCo and (ii) immediately after the consummation of the Blocker
Mergers and immediately prior to the consummation of the merger of Management
Holdings with and into Intermediate Holdings and thereafter, Intermediate
Holdings, whereupon PubCo shall cease to be Managing Member, or any successor
Managing Member admitted to the Company in accordance with the terms of this
Agreement, in its capacity as the managing member of the Company.
“Mark-to-Market Gain” means gain recognized for Capital Account purposes upon an
adjustment to the Book Value of any asset, pursuant to the definition of Book
Value.
“Member” means each of the Persons from time to time admitted to the Company as
a member of the Company and listed as a Member in the books and records of the
Company, each in its capacity as a member of the Company.
“Member Nonrecourse Debt Minimum Gain” means an amount with respect to each
partner nonrecourse debt (as defined in Treasury Regulations Section
1.704-2(b)(4)) equal to the Company Minimum Gain that would result if such
partner nonrecourse debt were treated as a nonrecourse liability (as defined in
Treasury Regulations Section 1.752-1(a)(2)) determined in accordance with
Treasury Regulations Section 1.704-2(i)(3).
“Member Nonrecourse Deductions” has the meaning ascribed to the term “partner
nonrecourse deductions” set forth in Treasury Regulations Section 1.704-2(i)(2).
“Net Loss” means, with respect to a Taxable Year, the excess, if any, of Losses
for such Taxable Year over Profits for such Taxable Year (excluding Losses and
Profits specially allocated pursuant to this Agreement).
“Net Profit” means, with respect to a Taxable Year, the excess, if any, of
Profits for such Taxable Year over Losses for such Taxable Year (excluding
Profits and Losses specially allocated pursuant to this Agreement).


10

--------------------------------------------------------------------------------




“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(1). The amount of Nonrecourse Deductions of the Company for a
Fiscal Year equals the net increase, if any, in the amount of Company Minimum
Gain of the Company during that fiscal year, determined according to the
provisions of Treasury Regulations Section 1.704-2(c).
“Options” means any right, option or warrant to subscribe for, purchase or
otherwise acquire any Units.
“Original Cost” of any Employee Incentive Unit will be equal to the price paid
therefor (in each case, as proportionally adjusted for all Unit splits, Unit
dividends, and other recapitalizations or similar adjustments affecting such
Employee Incentive Unit subsequent to any such purchase), if any.
“Original Purchase Agreement” shall mean that Unit Purchase Agreement by and
among the TA Members, the Company and certain other parties dated May 29, 2014.
“Original Units” shall mean all of the issued and outstanding Preferred Units
and Common Units (each as defined in the Prior Agreement) and Converted Class P
Units immediately prior to the Effective Time.
“Paired Interest” means one Class A Common Unit together with one share of Class
B Common Stock, subject, as applicable, to adjustment pursuant to Section 12.5
and the certificate of incorporation of PubCo.
“Paired Interest Exchange” has the meaning set forth in Section 12.1(a).
“Paired Interest Exchange Rate” means, at any time, the number of shares of
Class A Common Stock for which one Paired Interest is entitled to be Exchanged
at such time pursuant to this Agreement. On the date of this Agreement, the
Exchange Rate shall be one for one, subject to adjustment pursuant to Section
12.5.
“Participate” (and the correlative terms “Participating” and “Participation”)
includes any direct or indirect ownership interest in any enterprise or
participation in the management of such enterprise, whether as an officer,
director, employee, partner, sole proprietor, agent, representative, independent
contractor, consultant, executive, franchisor, franchisee, creditor, owner or
otherwise.
“Participating Employee Unit” means any Employee Incentive Unit that is both (i)
an Eligible Employee Incentive Unit and (ii) a Vested Unit.
“Participating Unit” means, with respect to any Distribution (or other
allocation of proceeds) pursuant to Section 4.1(b) or (c) hereof, any Unit,
other than (a) LTIP Units and (b) any Employee Incentive Unit that is not a
Participating Employee Unit.
“Participation Threshold” means, with respect to certain outstanding Employee
Incentive Units, an amount determined, and adjusted from time to time, in
accordance with Section 3.6 hereof.


11

--------------------------------------------------------------------------------




“Partnership Representative” has the meaning set forth in Section 8.3.
“Per Unit Common Unit Value” has the meaning set forth in Section 3.6(h).
“Per Unit Equity Value” means, as of any particular time, the amount to which
each holder of a Class A Common Unit would be entitled in respect of such Class
A Common Unit if the aggregate equity value of the Company as of such time (as
reasonably determined by the Managing Member based on the public trading price
of Class A Common Stock) were distributed to the Members in accordance with
Section 4.1(c) (assuming for these purposes that any Tax Distributions were made
pro rata in accordance with Class A/LTIP Percentage Interests).
“Permitted Transferee” means any transferee in an Exempt Transfer pursuant to
clause (i) of the definition thereof.
“Person” means an individual or a corporation, partnership, limited liability
company, trust, unincorporated organization, association or other entity.
“Prior Agreement” has the meaning set forth in the Recitals.
“Profits” or “Losses” means items of Company income and gain or loss and
deduction for an applicable tax accounting period determined for purposes of
maintaining the Capital Account of each Member under Section 3.2 and in
accordance with Section 704(b) of the Code and the Treasury Regulations
promulgated thereunder.
“PubCo” means ZoomInfo Technologies Inc., a corporation incorporated under the
laws of the State of Delaware, and its successors.
“Recapitalization” has the meaning set forth in Section 3.1(b).
“Reorganization Agreement” means that certain Master Reorganization Agreement,
dated as of June 3, 2020, by and among PubCo, Intermediate Holdings, the Company
and the other parties named therein, as may be amended from time to time.
“Repurchase Notice” has the meaning set forth in Section 3.7(c).
“Repurchase Option” has the meaning set forth in Section 3.7(a).
“Securities Act” means the Securities Act of 1933, as amended, and applicable
rules and regulations thereunder, and any successor to such statute, rules or
regulations. Any reference herein to a specific section, rule or regulation of
the Securities Act shall be deemed to include any corresponding provisions of
future law.
“Securities and Exchange Commission” means the United States Securities and
Exchange Commission, including any governmental body or agency succeeding to the
functions thereof.
“Similar Law” means any law or regulation that could cause the underlying assets
of the Company to be treated as assets of the Member by virtue of its limited
liability company interest


12

--------------------------------------------------------------------------------




in the Company and thereby subject the Company and the Managing Member (or other
persons responsible for the investment and operation of the Company’s assets) to
laws or regulations that are similar to the fiduciary responsibility or
prohibited transaction provisions contained in Title I of ERISA or Section 4975
of the Code.
“Sponsor Member” means, collectively, 22C Members, Carlyle Members and TA
Members.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association or
other business entity. For purposes hereof, references to a “Subsidiary” of the
Company shall be given effect only at such times that the Company has one or
more Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers
to a Subsidiary of the Company.
“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 10.1.
“TA Group” means TA Associates Management, L.P., its Affiliates (including the
TA Members) and any of their respective managed investment funds.
“TA Majority Interest” means the approval by the TA Members holding, directly or
indirectly, a majority of the aggregate Units then held by all of the TA
Members.
“TA Members” means, collectively, TA XI DO AIV, L.P., TA SDF III DO AIV, L.P.,
TA Atlantic and Pacific VII-A, L.P., TA Investors IV, L.P., TA SDF II DO AIV,
L.P., TA SDF II DO AIV II, L.P., TA SDF III DO AIV II, L.P., TA XI DO AIV II,
L.P., TA AP VII-B DO Subsidiary Partnership, L.P. and their Permitted
Transferees.
“Tax Distributions” has the meaning set forth in Section 4.1(e).
“Tax Estimation Period” has the meaning set forth in Section 4.1(e)(iii).
“Tax Receivable Agreements” mean the Tax Receivable Agreements dated as of or
about the date hereof among the Company, Managing Member and the other parties
from time to time party thereto, as amended from time to time.


13

--------------------------------------------------------------------------------




“Taxable Year” means the Company’s accounting period for federal income tax
purposes determined pursuant to Section 8.2.
“Tax Matters Member” has the meaning set forth in Section 8.3.
“Termination Date” has the meaning set forth in Section 3.7(a).
“Transfer” has the meaning set forth in Section 9.1(a).
“Transferor’s Owner” has the meaning set forth in Section 9.1(d)(i).
“Treasury Regulations” means the income tax regulations promulgated under the
Code, as amended.
“Unit” means, collectively, the Class A Common Units, the Class P Units, the
LTIP Units and such other units of the Company as may be authorized, designated
or issued, as determined by the Managing Member from time to time after the date
hereof.
“Unvested LTIP Units” has the meaning set forth in Section 1.2 of Schedule I
hereto.
“Unvested Units” has the meaning set forth in Section 3.6(f).
“Vested Units” has the meaning set forth in Section 3.6(f).
“Vested LTIP Units” has the meaning set forth in Section 1.2 of Schedule I
hereto.

ARTICLE II
ORGANIZATIONAL MATTERS
2.1    Formation of Company. The Company was formed on May 16, 2014 pursuant to
the provisions of the Delaware Act.
2.2    Limited Liability Company Agreement. The Members hereby execute this
Agreement for the purpose of establishing the affairs of the Company and the
conduct of its business in accordance with the provisions of the Delaware Act.
This Agreement amends and restates the Prior Agreement in its entirety and shall
constitute the “limited liability company agreement” (as that term is used in
the Delaware Act) of the Company effective as of the Effective Time; provided,
however, that the amendments to the provisions of the Prior Agreement relating
to the Series A Preferred Units (as defined in the Prior Agreement) shall not
become effective until after the full redemption of the Series A Preferred Units
in connection with the consummation of the Initial Public Offering; provided,
further, that, in the event that the Series A Preferred Units are not fully
redeemed, the provisions of the Prior Agreement relating to the Series A
Preferred Units shall be deemed reincorporated into this Agreement and the
Managing Member, without the consent of any holder of Units, may amend any
provision of this Agreement, and execute, swear to, acknowledge, deliver, file
and record whatever document may be required in connection therewith, to
reincorporate into this Agreement the provisions of the Prior Agreement relating
to the Series A Preferred Units. The Members hereby agree that during the term
of the Company set


14

--------------------------------------------------------------------------------




forth in Section 2.6 the rights and obligations of the Members with respect to
the Company will be determined in accordance with the terms and conditions of
this Agreement and the Delaware Act. On any matter upon which this Agreement is
silent, the Delaware Act shall control. No provision of this Agreement shall be
in violation of the Delaware Act and to the extent any provision of this
Agreement is in violation of the Delaware Act, such provision shall be void and
of no effect to the extent of such violation without affecting the validity of
the other provisions of this Agreement; provided, however, that where the
Delaware Act provides that a provision of the Delaware Act shall apply “unless
otherwise provided in a limited liability company agreement” or words of similar
effect, the provisions of this Agreement shall in each instance control;
provided further, that notwithstanding the foregoing, Section 18-210 of the
Delaware Act shall not apply or be incorporated into this Agreement.
2.3    Name. The name of the Company shall be “ZoomInfo Holdings LLC”. The
Managing Member in its sole discretion may change the name of the Company at any
time and from time to time in accordance with the Delaware Act. Notification of
any such change shall be given to all of the Members. The Company’s business may
be conducted under its name and/or any other name or names deemed advisable by
the Managing Member.
2.4    Purpose. The purpose and business of the Company shall be any business
which may lawfully be conducted by a limited liability company formed pursuant
to the Delaware Act.
2.5    Principal Office; Registered Office. The principal office of the Company
shall be at 805 Broadway Street, Suite 900, Vancouver, WA 98660, or such other
place as the Managing Member may from time to time designate. The Company may
maintain offices at such other place or places as the Managing Member deems
advisable. Notification of any such change shall be given to all of the Members.
The address of the registered office of the Company in the State of Delaware
shall be 1209 Orange Street, City of Wilmington, County of New Castle, Delaware
19801, and the registered agent for service of process on the Company in the
State of Delaware at such registered office shall be The Corporation Trust
Company.
2.6    Term. The term of the Company commenced upon the filing of the
Certificate in accordance with the Delaware Act and shall continue in existence
until dissolution thereof in accordance with the provisions of Article XIII. The
existence of the Company as a separate legal entity shall continue until
cancellation of the Certificate as provided in the Delaware Act.
2.7    No State-Law Partnership. The Members intend that the Company not be a
partnership (including, without limitation, a limited partnership) or joint
venture, and that no Member be a partner or joint venturer of any other Member
by virtue of this Agreement, for any purposes other than as set forth in Section
2.8, and neither this Agreement nor any other document entered into by the
Company or any Member relating to the subject matter hereof shall be construed
to suggest otherwise.
2.8    Tax Treatment. The Members intend that the Company shall be treated as a
partnership for federal and applicable state or local income tax purposes, and
that each Member and the Company shall file all tax returns and shall otherwise
take all tax and financial reporting positions in a manner consistent with and
actions necessary to obtain such treatment.


15

--------------------------------------------------------------------------------




2.9    Prior Agreements. For the avoidance of doubt, all prior limited liability
company agreements amongst the Company and its members, including all amendments
thereto, shall govern and control for all periods prior to the date hereof.

ARTICLE III
CAPITALIZATION; CAPITAL CONTRIBUTIONS
3.1    Capitalization.
(a)    Each Member shall hold Units, and the relative rights, privileges,
preferences and obligations with respect to each Member’s Units shall be
determined under this Agreement and the Delaware Act based upon the number and
the class of Units held by such Member. The number and the class of Units held
by each Member shall be set forth in the books and records of the Company. The
classes of Units as of the Effective Time is as follows: “Class A Common Units,”
“Class P Units” and “LTIP Units.” The Members shall have no right to vote on any
matter, except as specifically set forth in this Agreement, or as may be
required under the Delaware Act. Any such vote shall be at a meeting of the
Members entitled to vote or in writing as provided herein.
(i)    Class A Common Units. The Class A Common Units shall have all the rights,
privileges and obligations as are specifically provided for in this Agreement
for Class A Common Units, and as may otherwise be generally applicable to all
classes of Units, unless such application is specifically limited to one or more
other classes of Units.
(ii)    Class P Units. Class P Units shall consist of those Class P Units to be
issued from time to time under Section 3.6 and the applicable Employee Incentive
Unit Agreements relating to such Class P Units and those currently outstanding
and held by Continuing Class P Unitholders. Class P Units shall have all the
rights, privileges, preferences, and obligations as are specifically provided
for in such Employee Incentive Unit Agreements and in this Agreement for Class P
Units, and as may otherwise be generally applicable to all classes of Units,
unless such application is specifically limited to one or more other classes of
Units. Notwithstanding anything to the contrary contained herein or in such
Employee Incentive Unit Agreements, the Class P Units shall not be entitled to
vote on any matter subject to a vote of the Members, except as otherwise
required by law.
(iii)    LTIP Units. LTIP Units shall consist of those Units to be issued under
Schedule I hereto and the applicable Vesting Agreements relating to such LTIP
Units. LTIP Units shall have all the rights, privileges, preferences, and
obligations as are specifically provided for in such Vesting Agreements and in
this Agreement (including Schedule I hereto) for LTIP Units, and as may
otherwise be generally applicable to all classes of Units, unless such
application is specifically limited to one or more other classes of Units.
Notwithstanding anything to the contrary contained herein (including Schedule I
hereto) or in such Vesting Agreements, the LTIP Units shall not be entitled to
vote on any matter subject to a vote of the Members, except as otherwise
required by law.


16

--------------------------------------------------------------------------------




(b)    As of the Effective Time, following the conversion of Class P Units
(other than Class P Units held by Continuing Class P Unitholders) pursuant to
Section 3.6(h), the Original Units outstanding as of immediately prior to the
Effective Time, as set forth in the books and records of the Company, shall
hereby be automatically converted into the number of Class A Common Units equal
to the number of Original Units as set forth in the books and records of the
Company (the “Recapitalization”), and such Class A Common Units are issued and
outstanding as of the Effective Time and the holders of such Class A Common
Units hereby continue as Members. The Members agree that immediately following
the Effective Time, no fractional Class A Common Unit will remain outstanding
and any fractional Class A Common Unit held by a Member shall be rounded up to
the nearest whole number.
(c)    The Managing Member in its sole discretion may establish and issue, from
time to time in accordance with such procedures as the Managing Member shall
determine from time to time, additional Units, in one or more classes or series
of Units, or other Company securities, at such price, and with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties (which may be senior to existing Units, classes and
series of Units or other Company securities), as shall be determined by the
Managing Member without the approval of any Member or any other Person who may
acquire an interest in any of the Units, including (i) the right of such Units
to share in Profits and Losses or items thereof; (ii) the right of such Units to
share in Company distributions; (iii) the rights of such Units upon dissolution
and winding up of the Company; (iv) whether, and the terms and conditions upon
which, the Company may or shall be required to redeem such Units (including
sinking fund provisions); (v) whether such Units are issued with the privilege
of conversion or exchange and, if so, the terms and conditions of such
conversion or exchange; (vi) the terms and conditions upon which such Units will
be issued, evidenced by certificates and assigned or transferred; (vii) the
method for determining the Class A Percentage Interest and Class A/LTIP
Percentage Interest, as applicable, as to such Units; (viii) the terms and
conditions of the issuance of such Units (including, without limitation, the
amount and form of consideration, if any, to be received by the Company in
respect thereof, the Managing Member being expressly authorized, in its sole
discretion, to cause the Company to issue such Units for less than fair market
value); and (ix) the right, if any, of the holder of such Units to vote on
Company matters, including matters relating to the relative designations,
preferences, rights, powers and duties of such Units. Notwithstanding any other
provision of this Agreement, the Managing Member in its sole discretion, without
the approval of any Member or any other Person, is authorized (i) to issue Units
or other Company securities of any newly established class or any existing class
to Members or other Persons who may acquire an interest in the Company; (ii) to
amend this Agreement to reflect the creation of any such new class, the issuance
of Units or other Company securities of such class, and the admission of any
Person as a Member which has received Units or other Company securities; and
(iii) to effect the combination, subdivision and/or reclassification of
outstanding Units as may be necessary or appropriate to give economic effect to
equity investments in the Company by the Managing Member that are not
accompanied by the issuance by the Company to the Managing Member of additional
Units and to update the books and records of the Company accordingly. Except as
expressly provided in this Agreement to the contrary, any reference to “Units”
shall include the Class A Common Units, Class P Units, LTIP Units, and Units of
any other class or series that may be established in


17

--------------------------------------------------------------------------------




accordance with this Agreement. All Units of a particular class shall have
identical rights in all respects as all other Units of such class, except in
each case as otherwise specified in this Agreement.
(d)    All Units issued hereunder shall be uncertificated unless otherwise
determined by the Managing Member.
(e)    To the extent information is required to be disclosed to any Member
pursuant to this Agreement or the Delaware Act, pursuant to Section 18-305(g) of
the Delaware Act, each Member acknowledges and agrees that portions of this
Agreement may be redacted by the Managing Member or information herein may
otherwise be aggregated by the Managing Member to prevent disclosure of
confidential information with respect to individual allocations of Employee
Incentive Units.
(f)    Each Member who is issued Units by the Company pursuant to the authority
of the Managing Member pursuant to Section 5.1 shall make the Capital
Contributions to the Company determined by the Managing Member pursuant to the
authority of the Managing Member pursuant to Section 5.1 in exchange for such
Units.
(g)    Each Member, to the extent having the right to consent thereto, by
executing this Agreement, hereby confirms, ratifies and approves the
transactions contemplated by this Agreement and the other agreements and
transactions referred to herein.
3.2    Capital Accounts.
(a)    A separate capital account (each, a “Capital Account”) shall be
established for each Member and shall be maintained in accordance with Treasury
Regulations Section 1.704-1(b)(2)(iv) and this Section 3.2 shall be interpreted
and applied in a manner consistent with such regulations. In accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(f), the Company may adjust the
Capital Accounts of its Members to reflect revaluations (including any
unrealized income, gain or loss) of the Company’s property (including intangible
assets such as goodwill), whenever it issues additional interests in the Company
(including any interests issued with a zero initial Capital Account), or
whenever the adjustments would otherwise be permitted under such Treasury
Regulations; provided that the Company shall adjust the Capital Accounts of the
Members upon the issuance of new LTIP Units. The Company may adjust the Capital
Accounts of its Members to reflect revaluations of the property of any
Subsidiary of the Company that is treated as a partnership (or entity
disregarded from a partnership) for U.S. federal income tax purposes. In the
event that the Capital Accounts of the Members are so adjusted, (i) the Capital
Accounts of the Members shall be adjusted in accordance with Treasury
Regulations Section 1.704-1(b)(2)(iv)(g) for allocations of depreciation,
depletion, amortization and gain or loss, as computed for book purposes, with
respect to such property and (ii) the Members’ distributive shares of
depreciation, depletion, amortization and gain or loss, as computed for tax
purposes, with respect to such property shall be determined so as to take
account of the variation between the adjusted tax basis and Book Value of such
property in the same manner as under Section 704(c) of the Code. In the event
that Code Section 704(c) applies to property of the Company, the Capital
Accounts of the Members shall be adjusted in accordance with Treasury


18

--------------------------------------------------------------------------------




Regulations Section 1.704-1(b)(2)(iv)(g) for allocations of depreciation,
depletion, amortization, and gain and loss, as computed for book purposes with
respect to such property. In connection with the transactions contemplated by
this Agreement, the Capital Accounts of the Members shall be adjusted in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(f) and determined
as of the date hereof and the Capital Account of each Member shall be reflected
in the books and records of the Company.
(b)    A separate sub-account (an “LTIP Series Sub-Account”) shall be
established and maintained for each Member in respect of each LTIP Series Unit
held by such Member. The balance of each LTIP Series Sub-Account shall initially
be zero and shall be adjusted as provided in the previous paragraph as if the
LTIP Series Sub-Account was a Capital Account and the Member only held the LTIP
Series Units of such LTIP Series held by such Member. If at any time the
aggregate LTIP Series Sub-Accounts of an LTIP Series equal the product of the
number of LTIP Series Units in such LTIP Series and the Class A Common Unit
Capital Account Amount (as determined at such time), the LTIP Series Units of
such LTIP Series shall be converted automatically into (i) a separate sub-class
of LTIP Series Units (“Equitized LTIP Series Units”), if such LTIP Series Units
are Unvested LTIP Units, or (ii) Class A Common Units, if such LTIP Series Units
are Vested LTIP Units. LTIP Series Sub-Accounts shall continue to be maintained
for Equitized LTIP Series Units. If an Equitized LTIP Series Unit becomes a
Vested LTIP Unit, such Equitized LTIP Series Unit shall be converted
automatically into a Class A Common Unit once the aggregate LTIP Series
Sub-Accounts for the Equitized LTIP Series to which such Equitized LTIP Series
Unit belongs equal the product of the number of the LTIP Units in such Equitized
LTIP Series and the Class A Common Unit Capital Account Amount (as determined at
such time). Upon the automatic conversion of a Vested LTIP Unit into a Class A
Common Unit pursuant to this Section 3.2(b), PubCo shall issue one share of
Class B Common Stock per each such converted Class A Common Unit to the holder
thereof and such share of Class B Common Stock and such converted Class A Common
Unit shall become a Paired Interest.
3.3    Negative Capital Accounts. No Member shall be required to pay to any
other Member or the Company any deficit or negative balance which may exist from
time to time in such Member’s Capital Account (including upon and after
dissolution of the Company).
3.4    No Withdrawal. No Person shall be entitled to withdraw any part of such
Person’s Capital Contribution or Capital Account or to receive any Distribution
from the Company, except as expressly provided herein.
3.5    Loans From Members. Loans by Members to the Company shall not be
considered Capital Contributions. If any Member shall advance funds to the
Company in excess of the amounts required hereunder to be contributed by such
Member to the capital of the Company, the making of such advances shall not
result in any increase in the amount of the Capital Account of such Member. The
amount of any such advances shall be a debt of the Company to such Member and
shall be payable or collectible in accordance with the terms and conditions upon
which such advances are made.


19

--------------------------------------------------------------------------------




3.6    Employee Incentive Units.
(a)    From time to time, the Managing Member shall have the power and
discretion to approve the issuance of Class P Units to any director, employee,
officer or consultant of the Company or its Subsidiaries (each such person, a
“Management Member”). The Managing Member shall have power and discretion to
approve which directors, employees, officers or consultants shall be offered and
issued such Class P Units (“Employee Incentive Units”), the number of Employee
Incentive Units to be offered and issued to each Management Member and the
purchase price and other terms and conditions with respect thereto.
(b)    The provisions of this Section 3.6 are designed to provide incentives to
directors, employees, officers or consultants of the Company or its
Subsidiaries. This Section 3.6, together with the other terms of this Agreement
and the Employee Incentive Unit Agreements relating to Employee Incentive Units,
are intended to be a compensatory benefit plan within the meaning of Rule 701 of
the Securities Act, and, unless and until the Company’s Equity Securities are
publicly traded, the issuance of Employee Incentive Units are, to the extent
permitted by applicable federal securities laws, intended to qualify for the
exemption from registration under Rule 701 of the Securities Act.
(c)    On the date of each grant of Employee Incentive Units to a Management
Member, the Managing Member will establish (and document in the applicable
Employee Incentive Unit Agreement) an initial “Participation Threshold” amount
with respect to each such Employee Incentive Unit granted on such date. The
Participation Threshold with respect to each Employee Incentive Unit will be at
least equal to the amount a Class A Common Unit would receive on the date of
issuance of such Employee Incentive Unit in a hypothetical liquidation of the
Company on the date of issuance of such Employee Incentive Unit in which the
Company sold its assets for their Fair Market Value, satisfied its liabilities
(excluding any non-recourse liabilities to the extent the balance of such
liabilities exceeds the fair market value of the assets that secure them) and
distributed the net proceeds to the holders of Units in liquidation of the
Company. The determination by the Managing Member of each Participation
Threshold (as reasonably determined by the Managing Member based on the public
trading price of Class A Common Stock) shall be final, conclusive and binding on
all Members. Each Employee Incentive Unit is intended to be a “profits interest”
within the meaning of IRS Revenue Procedures 93-27 and 2001-43 and is issued
with the intention that under current interpretations of the Code the recipient
will not realize income upon the issuance of the Employee Incentive Unit, and
that neither the Company nor any Member is entitled to any deduction either
immediately or through depreciation or amortization as a result of the issuance
of such Employee Incentive Unit.
(d)    Each Employee Incentive Unit’s Participation Threshold shall be adjusted
after the grant of such Employee Incentive Unit as follows:
(i)    In the event of any Distribution pursuant to Section 4.1(b) or (c) or
Section 13.2(c), the Participation Threshold of each Employee Incentive Unit
outstanding at the time of such Distribution shall be reduced (but not below
zero) by the amount distributable to the holder of a single Class A Common Unit
in connection with such


20

--------------------------------------------------------------------------------




Distribution (determined pursuant to Section 4.1 and Section 13.2(c) of this
Agreement and taking into account all Employee Incentive Units that are entitled
to participate in such Distribution as contemplated by Section 4.1(b) or (c));
and
(ii)    If the Company at any time subdivides (by any Unit split, Unit dividend
or otherwise) its outstanding Units into a greater number of Units, the
Participation Threshold of each Employee Incentive Unit in effect immediately
prior to such subdivision shall be proportionately reduced, and if the Company
at any time combines (by reverse Unit split or otherwise) its outstanding Units
into a smaller number of Units, the Participation Threshold of each Employee
Incentive Unit in effect immediately prior to such combination shall be
proportionately increased.
(e)    In connection with any approved issuance of Employee Incentive Units to a
Management Member hereunder, such Management Member shall, if it has not already
done so, execute a counterpart to this Agreement (or a joinder to this Agreement
in a form acceptable to the Company), accepting and agreeing to be bound by all
terms and conditions hereof, and shall enter into such other documents and
instruments to effect such purchase (including, without limitation, an Employee
Incentive Unit Agreement) as are required by the Managing Member and in
connection therewith, be admitted as a member of the Company, if not already a
Member.
(f)    If the Managing Member so determines, the Employee Incentive Units issued
to any Management Member shall become vested in accordance with the vesting
schedule determined by the Managing Member in connection with the issuance of
such Employee Incentive Units (and reflected in the relevant Employee Incentive
Unit Agreement), which may be time-based or performance-based. Employee
Incentive Units that are subject to vesting and that are vested per such vesting
schedule are referred to herein as “Vested Units”. Employee Incentive Units that
are subject to vesting and that are not yet vested per such vesting schedule are
referred to herein as “Unvested Units”. Employee Incentive Units that are not
subject to vesting or that are fully vested on the date of issuance shall be
deemed “Vested Units” for all purposes hereunder. Notwithstanding any other
provision in this Section 3.6, each recipient of a Employee Incentive Unit
hereby agrees that such recipient shall make a valid and timely election in
respect of such Unit, upon receipt thereof, pursuant to Section 83(b) of the
Code and promptly provide evidence of such election to the Company.
(g)    By executing this Agreement, each Member authorizes and directs the
Company to elect to have the “Safe Harbor” described in the proposed Revenue
Procedure set forth in Internal Revenue Service Notice 2005-43 (the “IRS
Notice”) apply to any interest in the Company transferred to a service provider
by the Company on or after the effective date of such Revenue Procedure in
connection with services provided to the Company, including the Employee
Incentive Units and LTIP Units. For purposes of making such Safe Harbor
election, the Partnership Representative is hereby designated as the “member who
has responsibility for federal income tax reporting” by the Company and,
accordingly, execution of such Safe Harbor election by the Partnership
Representative constitutes execution of a “Safe Harbor Election” in accordance
with Section 3.03(1) of the IRS Notice. The Company and each Member hereby agree
to comply with all requirements of the Safe Harbor described in the IRS Notice,
including, without limitation, the requirement that each Member shall


21

--------------------------------------------------------------------------------




prepare and file all federal income tax returns reporting the income tax effects
of each “Safe Harbor Partnership Interest” issued by the Company in a manner
consistent with the requirements of the IRS Notice. A Member’s obligations to
comply with the requirements of this Section 3.6(g), shall survive such Member’s
ceasing to be a member of the Company and/or the dissolution, liquidation,
winding up and termination of the Company, and, for purposes of this Section
3.6(g), the Company shall be treated as continuing in existence.
(h)    In connection with the Recapitalization and as of the Effective Time, all
of the issued and outstanding Class P Units (other than Class P Units held by
Continuing Class P Unitholders) immediately prior to the Effective Time, shall
hereby be automatically converted into the number of Common Units (as defined in
the Prior Agreement) equal to the product of (i) the number of such Class P
Units multiplied by (ii) the quotient of (a) the difference between the per unit
value of such Common Units as reasonably determined by the Managing Member based
on the initial public offering price of shares of Class A Common Stock (the “Per
Unit Common Unit Value”) immediately prior to the Effective Time and the
Participation Threshold applicable to such Class P Unit, divided by (b) the Per
Unit Common Unit Value immediately prior to the Effective Time, as set forth in
the books and records of the Company (such converted Class P Units, “Converted
Class P Units”), and pursuant to Section 3.1(b) shall be subsequently converted
into Class A Common Units. Any such Converted Class P Units that were further
converted into Class A Common Units pursuant to Section 3.1(b) shall continue to
vest (and shall also be referred to hereunder as “Vested Units” or “Unvested
Units”, as applicable) in accordance with the vesting schedule applicable to the
corresponding Class P Units from which they were converted; provided that, for
the avoidance of doubt, no Participation Threshold shall be applicable to such
converted Units; provided, further, that, for the avoidance of doubt, each such
Class A Common Unit converted from such Converted Class P Unit shall be subject
to the same vesting schedule as the Employee Incentive Unit (as defined in the
HoldCo Agreement) that corresponds to such Class A Common Unit. The Continuing
Class P Unitholders shall continue as Members. Upon or promptly following the
Recapitalization, each holder of Converted Class P Units shall be required to
make a valid and timely election in respect of such Converted Class P Units
pursuant to Section 83(b) of the Code and to provide evidence of such election
to the Company.
(i)    Upon the return by Intermediate Holdings of Corresponding Units (as
defined in the HoldCo Agreement) to the Company from time to time pursuant to
Section 3.4(d) of the HoldCo Agreement, the Company shall cancel such
Corresponding Units for no consideration.
3.7    Repurchase Option. Except as otherwise specifically set forth in a
Management Member’s Employee Incentive Unit Agreement:
(a)    If a Management Member ceases to be employed by the Company or its
Subsidiaries for any reason (or in the case of a Management Member who was not
an employee, if such Management Member is no longer acting as a director or
officer of, or consultant or advisor to, the Company or any of its Subsidiaries
for any reason) (the date of such cessation of employment, the “Termination
Date”), the Employee Incentive Units issued to such Management Member (whether
held by such Management Member or one or


22

--------------------------------------------------------------------------------




more transferees of such Management Member, other than the Company, any Founder
Member or any member of the TA Group or Carlyle Group) will be subject to
repurchase by the Company (solely at its option) pursuant to the terms and
conditions set forth in this Section 3.7 (the “Repurchase Option”). For the
avoidance of doubt, the Company shall have the right to assign its Repurchase
Option to another Person.
(b)    Subject to Section 3.7(c), commencing on the Termination Date of a
Management Member, the Company may elect to repurchase all or any portion of the
Employee Incentive Units at a price per Unit equal to (i) with respect to any
(A) Unvested Units or (B) in the event of (1) such Management Member’s
termination for Cause, (2) such Management Member’s resignation without Good
Reason or (3) such Management Member’s proven participation in a Competitive
Activity, at the lower of Original Cost or Fair Market Value (determined as of
the Termination Date) and (ii) otherwise, at Fair Market Value (determined as of
a date within 60 days prior to the date of repurchase). The Company may elect to
purchase all or any portion of any Unvested Units before purchasing any other
Employee Incentive Units.
(c)    Subject to Section 3.7(b), the Company may elect to exercise the
Repurchase Option to purchase some or all of the Employee Incentive Units
subject to the Repurchase Option by delivering written notice (the “Repurchase
Notice”) to the holder or holders of the Employee Incentive Units no later than
one hundred eighty (180) days after the later of (i) Termination Date of such
Management Member, (ii) such Management Member’s resignation without Good Reason
and (iii) the date that the Company becomes aware of and is able to prove such
Management Member’s participation in a Competitive Activity. Each Repurchase
Notice will set forth the number of Employee Incentive Units to be acquired from
such holder(s), the aggregate consideration to be paid for such Employee
Incentive Units and the time and place for the closing of the transaction. If
any Employee Incentive Units are held by any transferees of a Management Member,
the Company will purchase the Employee Incentive Units elected to be purchased
from all such holder(s) of Employee Incentive Units, pro rata according to the
number of Employee Incentive Units held by each such holder(s) at the time of
delivery of such Repurchase Notice (determined as nearly as practicable to the
nearest Employee Incentive Units). If Employee Incentive Units of different
classes or series are to be purchased pursuant to the Repurchase Option and such
Employee Incentive Units are held by any transferees of a Management Member, the
number of Employee Incentive Units of each class or series of Employee Incentive
Units to be purchased will be allocated among all such holders, pro rata
according to the total number of Employee Incentive Units to be purchased from
such Persons.
(d)    The closing of the transactions contemplated by this Section 3.7 will
take place on the date designated in the applicable Repurchase Notice, which
date will not be more than 60 days after the delivery of such notice (provided
such period may be extended to the extent necessary to comply with any
regulatory filings or other applicable legal requirements). The Company will pay
for the Employee Incentive Units to be purchased by it by first offsetting
amounts outstanding under any bona fide debts owing by such Management Member to
the Company or any of its Subsidiaries pursuant to Section 15.13, now existing
or hereinafter arising (irrespective as to whether such amounts are owing by the
holder of such Employee Incentive Units), and will pay the remainder of the
purchase price


23

--------------------------------------------------------------------------------




by, at its option, delivery of (i) either a check payable to, or by wire
transfer of immediately available funds to an account designated in writing by
the holder to, the holder of such Employee Incentive Units, (ii) if terms
required by creditors in agreements or indentures with the Company or its
Subsidiaries have the effect of restricting or prohibiting the Company or its
Subsidiaries from making the payment in clause (i), a subordinated promissory
note payable in three equal annual installments commencing on the first
anniversary of the closing of such purchase and bearing interest at a rate per
annum equal to 5% or (iii) both (i) and (ii), in the aggregate amount of the
purchase price for such Employee Incentive Units. Notwithstanding anything to
the contrary contained herein, all repurchases of Employee Incentive Units by
the Company will be subject to applicable restrictions under all applicable laws
and in the Company’s and its Subsidiaries’ debt and equity financing agreements.
If any such restrictions prohibit the repurchase of Employee Incentive Units
hereunder which the Company is otherwise entitled to make, the Company may make
such repurchases as soon as it is permitted to do so under such restrictions,
and during such period of time, the purchase price payable to the holder shall
accrue interest at a rate per annum equal to 5%. The Company will receive
customary representations and warranties from each seller regarding the sale of
the Employee Incentive Units, including, but not limited to, representations
that such seller has good and marketable title to the Employee Incentive Units
to be transferred free and clear of all encumbrances.
(e)    The provisions of this Section 3.7 will terminate upon the last to occur
of (i) a Liquidity Event and (ii) with respect to any Employee Incentive Units
still subject to vesting as of a Liquidity Event, the lapse of such vesting
restrictions.

ARTICLE IV
DISTRIBUTIONS AND ALLOCATIONS
4.1    Distributions.
(a)    Distributions Generally. The Managing Member may, subject to (i) any
restrictions contained in the financing agreements to which the Company or any
its Subsidiaries is a party, (ii) having available cash (after setting aside
appropriate reserves), and (iii) any other restrictions set forth in this
Agreement, make Distributions at any time and from time to time. Notwithstanding
any other provision of this Agreement to the contrary, no Distribution, Tax
Distribution or other payment in respect of Units shall be required to be made
to any Member if, and to the extent that, (i) such Distribution, Tax
Distribution or other payment in respect of Units would not be permitted under
the Delaware Act or other applicable law or (ii) in the case of LTIP Units, to
the extent such distribution or payment would cause the balance of a Member’s
LTIP Series Sub-Account in respect of such LTIP Series Units to be less than
zero.
(b)    Operating Distributions. Subject to Section 4.1(d) with respect to
Employee Incentive Units and to Section 4.1(e) with respect to Tax
Distributions, all Distributions by the Company other than those made in
connection with a Liquidity Event pursuant to Section 4.1(c), shall be made or
allocated to holders of Participating Units and LTIP Units pro rata based on the
number of Participating Units and/or LTIP Units held by


24

--------------------------------------------------------------------------------




each such holder; provided that any distributions in respect of Unvested LTIP
Units shall be held back and shall be payable at the same time as the underlying
LTIP Units become Vested LTIP Units, and if such LTIP Units are forfeited, the
former holder of such LTIP Units shall have no right to receive such
distributions. For the avoidance of doubt, if a Distribution in respect of an
Unvested LTIP Unit is held back pursuant to this Section 4.1(b), the LTIP Series
Sub-Account in respect of such Unvested LTIP Unit shall be treated as reduced
pursuant to and for purposes of applying Section 3.2(b).
(c)    Distributions in Connection with a Liquidity Event. Subject to Section
4.1(d) with respect to Employee Incentive Units and Section 4.1(e) with respect
to Tax Distributions, all Distributions by the Company, and all proceeds
(whether received by the Company or directly by the Members) in connection with
any Liquidity Event, shall be made or allocated among the holders of
Participating Units and Vested LTIP Units pro rata based on the number of
Participating Units and Vested LTIP Units held by each such holder.
(d)    Employee Incentive Units. For the avoidance of doubt, if the amount to be
distributed pursuant to Section 4.1(b) and Section 4.1(c) with respect to any
particular Distribution would cause the amount of any outstanding Employee
Incentive Unit’s Participation Threshold to be reduced to zero, then such
Employee Incentive Unit shall constitute an Eligible Employee Incentive Unit for
purposes of Section 4.1(b) and Section 4.1(c) only after the portion of the
amount to be distributed in such Distribution that would cause such Employee
Incentive Unit’s Participation Threshold to be reduced to (but not below) zero
has first been distributed to the holders of outstanding Participating Units
(taking into account outstanding Employee Incentive Units that have lesser
Participation Thresholds (determined immediately prior to such Distribution)).
For the avoidance of doubt, if any Employee Incentive Unit is an Unvested Unit
as of the date of any Distribution, such Unvested Unit shall not participate in
such Distribution (but such Distribution may reduce the Participation Threshold
of such Unvested Unit).
(e)    Tax Distributions.
(i)    With respect to each Member the Company shall calculate the excess of
(x)(A) the Income Amount allocated or allocable to such Member for the Tax
Estimation Period in question and for all preceding Tax Estimation Periods, if
any, within the Taxable Year containing such Tax Estimation Period multiplied by
(B) the Assumed Tax Rate over (y) the aggregate amount of all prior Tax
Distributions in respect of such Taxable Year and any Distributions made to such
Member pursuant to Section 4.1(b) and Section 4.1(c), with respect to the Tax
Estimation Period in question and any previous Tax Estimation Period falling in
the Taxable Year containing the applicable Tax Estimation Period referred to in
(x)(A) (the amount so calculated pursuant to this sentence is herein referred to
as a “Member’s Required Tax Distribution”); provided, however, that the Managing
Member may make adjustments in its reasonable discretion to reflect transactions
occurring during the Taxable Year.  For purposes of this Agreement, the “Income
Amount” for a Tax Estimation Period shall equal, with respect to any Member, the
net taxable income of the Company allocated or allocable to such Member for such
Tax Estimation Period (excluding any compensation paid to a Member outside of
this Agreement). For the purpose of calculating the Income Amount for a Member
in any Tax


25

--------------------------------------------------------------------------------




Estimation Period, (x) any allocation to the TA Members of loss or deduction
attributable to depreciation of any asset deemed contributed to the Company by
the TA Members pursuant to the deemed asset acquisition pursuant to the Original
Purchase Agreement and the provisions related thereto in the Original Purchase
Agreement, (y) any allocation of loss or deduction to the TA Members as a result
of the use of the “remedial method” of allocations within the meaning of
Treasury Regulations Section 1.704‑3(d) as contemplated by the Original Purchase
Agreement and pursuant to Section 4.4(b) and (z) any income or gain of the
Company or Members prior to, or arising in connection with, the formation of the
Company as a partnership for income tax purposes, in each case, shall not be
taken into account but, for the avoidance of doubt, any allocation of income or
gain to Members other than TA Members as a result of the use of the “remedial
method” of allocations within the meaning of Treasury Section 1.704‑3(d) as
contemplated by the Original Purchase Agreement and pursuant to Section 4.4(b)
shall be taken into account.  In addition, any applicable adjustment to the
basis of partnership property required to be made (x) in connection with the
2018 Purchase Agreement under Section 743 of the Code, including as a result of
an election by the Company under Section 754 of the Code, with respect to the
Carlyle Members, or (y) with respect to Intermediate Holdings under Section
743(b) of the Code in connection with an Exchange or with any transaction
undertaken in connection with the IPO, in the case of clause (y) to the extent
permitted by any obligations in respect of indebtedness for borrowed money of
the Company or its Subsidiaries, shall not be taken into account.  Except as
provided in the preceding sentence, the Income Amount with respect to each
Member shall otherwise be determined in accordance with Section 4.4 hereof. 
Within fifteen (15) days following the end of each Tax Estimation Period, the
Company shall distribute to the Members pro rata based upon the number of Units
held by each such other Member, an aggregate amount of cash sufficient to
provide each such other Member with a distribution at least equal to such other
Member’s Required Tax Distribution (provided that notwithstanding the foregoing,
the Members shall only receive distributions in respect of their Class P Units
or LTIP Units to the extent of their Member’s Required Tax Distribution for such
period in respect of such Class P Units or LTIP Units (i.e., which may not
result in a pro rata distribution in respect of the Class P Units or the LTIP
Units, as applicable), and shall not receive any amount in excess of such amount
in respect of their Class P Units or LTIP Units, as applicable) (with amounts
distributed pursuant to this Section 4.1(e), “Tax Distributions”). Any Tax
Distributions shall be treated in all respects as advances against future
distributions pursuant to Section 4.1(a); provided that, any Tax Distributions
made with respect to Class P Units or LTIP Units which subsequently convert into
Class A Common Units pursuant to Section 3.2(b) shall be treated in all respects
as advances against any such future distributions made with respect to such
Class A Common Units.
(ii)    If the amount of any Tax Distribution is reduced as a result of any
prior Distribution taken into account under clause (y) of the first sentence of
Section 4.1(e)(i), the amount of such prior Distribution resulting in such
reduction shall be treated as a Tax Distribution for purposes of this Article IV
and not a Distribution under Section 4.1(b) and Section 4.1(c) regardless of
whether such Distribution was labeled as such.


26

--------------------------------------------------------------------------------




(iii)    For purposes of this Agreement, the “Assumed Tax Rate” for a Tax
Estimation Period shall initially be 40%. The Managing Member shall have the
authority, in its reasonable discretion, to make appropriate adjustments to the
Assumed Tax Rates, which shall in any event reflect at a minimum the highest
marginal combined federal and state tax rate applicable to any Member holding
Class A Common Units (on a look-through basis to the ultimate owner of such
Units for so long as any Member holding such Units is a pass-through entity for
income tax purposes) or Class P Units. For purposes of this Agreement, “Tax
Estimation Period” shall mean each period from January 1 through March 31, from
April 1 through May 31, from June 1 through August 31, and from September 1
through December 31 of each Taxable Year.
(iv)    Notwithstanding anything to the contrary herein, no Tax Distributions
will be required to be made with respect to items arising with respect to any
Covered Transaction, although any unpaid Tax Distributions with respect to any
Tax Estimation Period, or portion thereof, ending before a Covered Transaction
shall continue to be required to be paid prior to any Distributions being made
under Section 4.1(b) and (c).
(f)    Notwithstanding the provisions of Section 4.1, Distributions are
permitted to pay the expenses properly incurred by the Managing Member in
accordance with Section 5.3(b).
(g)    Each Distribution pursuant to Section 4.1(b) and (c) and each
Distribution pursuant to Section 4.1(e) shall be made to the Persons shown on
the Company’s books and records as Members as of the date of such Distribution;
provided, however, that any transferor and transferee of Units may mutually
agree as to which of them should receive payment of any Distribution under
Section 4.1(e); provided, further, that the Managing Member may in its
reasonable discretion make a Distribution under Section 4.1(e) to a former
Member in respect of a Taxable Year (or the portion thereof) in which such
former Member was a Member.
(h)    For purposes of this Section 4.1, any non-cash Company assets distributed
in kind to any Members shall be valued at their Fair Market Value in accordance
with Article XIV.
4.2    Allocations of Net Profit and Net Loss. Except as otherwise provided in
this Agreement, including Section 4.3, Net Profits and Net Losses (and, to the
extent necessary, individual items of income, gain or loss or deduction of the
Company) shall be allocated among the Capital Accounts of the Members in a
manner such that, after such allocations have been made, the balance of each
Member’s Capital Account (which may be a positive, negative or zero balance)
will equal the amount that would be distributed to such Member, determined as if
the Company were to sell all of its assets for the Book Value thereof and
distribute the proceeds thereof pursuant to Section 13.2 and the other relevant
provisions of this Agreement. Notwithstanding the foregoing, the Managing Member
in its sole discretion shall make allocations for tax purposes as may be needed
to ensure that allocations are in accordance with the interests of the Members
within the meaning of the Code and Treasury Regulations. Notwithstanding the
foregoing, (i) no Net Profits or Net Losses or items thereof will be allocated
in respect of any LTIP Unit pursuant to this


27

--------------------------------------------------------------------------------




Section 4.2 in excess of the amount allocated to a Class A Common Unit under
this Section 4.2 and (ii) all Unvested Units shall be treated as vested for
purposes of any allocation of Net Profits and Net Losses or items thereof under
this Article IV.
4.3    Special Allocations. Notwithstanding any other provision in this Article
IV:
(a)    Minimum Gain Chargeback. If there is a net decrease in Company Minimum
Gain or Member Nonrecourse Debt Minimum Gain (determined in accordance with the
principles of Treasury Regulations Sections 1.704-2(d) and 1.704-2(i)) during
any Company taxable year, the Members shall be specially allocated items of
Company income and gain for such year (and, if necessary, subsequent years) in
an amount equal to their respective shares of such net decrease during such
year, determined pursuant to Treasury Regulations Sections 1.704-2(g) and
1.704-2(i)(5). The items to be so allocated shall be determined in accordance
with Treasury Regulations Section 1.704-2(f). This Section 4.3(a) is intended to
comply with the minimum gain chargeback requirements in such Treasury
Regulations Sections and shall be interpreted consistently therewith; including
that no chargeback shall be required to the extent of the exceptions provided in
Treasury Regulations Sections 1.704-2(f) and 1.704-2(i)(4).
(b)    Qualified Income Offset. If any Member unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company income and gain
shall be specially allocated to such Member in an amount and manner sufficient
to eliminate the deficit balance in such Member’s Adjusted Capital Account
Balance created by such adjustments, allocations or distributions as promptly as
possible; provided that an allocation pursuant to this Section 4.3(b) shall be
made only to the extent that a Member would have a deficit Adjusted Capital
Account Balance in excess of such sum after all other allocations provided for
in this Article IV have been tentatively made as if this Section 4.3(b) were not
in this Agreement. This Section 4.3(b) is intended to comply with the “qualified
income offset” requirement of the Code and shall be interpreted consistently
therewith.
(c)    LTIP Unit Gain Allocation. Prior to making any allocations pursuant to
Section 4.2 for an applicable period, gain recognized on the sale of all or
substantially all of the Company’s assets and any Mark-to-Market Gain shall be
allocated to the Capital Accounts and LTIP Series Sub-Accounts of the Members in
a manner such that, to the extent possible, each LTIP Series converts to
Equitized LTIP Series Units or Class A Common Unit pursuant to Section 3.2(b),
subject to the following principles as interpreted and applied by the Managing
Member in good faith:
(i)    To the extent such gain is insufficient to cause all LTIP Units to
convert to Equitized LTIP Series Units or Class A Units, gain shall be allocated
with respect to each LTIP Series (other than any Equitized LTIP Series) based on
the order in which each such LTIP Series was issued beginning with the LTIP
Series that has been outstanding the longest.
(ii)    The provisions of this Agreement, including this Section, are intended
to ensure that holders of LTIP Units receive “profits interests” within the
meaning


28

--------------------------------------------------------------------------------




of Revenue Procedure 93-27, 1993-2 C.B. 343 and 2001-43, 2001-2 C.B. 191. In
this regard, it is the intention of the parties to this Agreement that any
allocation of gain to a LTIP Series Unit (other than an Equitized LTIP Series
Unit) be limited to gain that is economically accrued after the date such LTIP
Series Unit is issued (“Available Gains”). If the Managing Member subsequently
determines that an allocation of gain other than Available Gains was made to an
LTIP Unit (other than an Equitized LTIP Series Unit) or that its determination
of the aggregate value of the Capital Accounts was otherwise incorrect, it may
adjust the values of the aggregate Capital Accounts or other values (and make
correlative changes to the allocations previously made and to the Capital
Accounts of the Members) or distributions made pursuant to this Agreement to
ensure that the intended treatment applies; provided that such adjustments shall
be made, to the maximum extent possible, in a manner that does not adversely
affect any Member holding Class A Common Units, with respect to such Units.
(d)    Equitized LTIP Series Unit Loss Allocation. If the Equitized LTIP Series
Sub-Account with respect to an Equitized LTIP Series Unit exceeds the Class A
Common Unit Capital Account Amount, or would exceed the Class A Common Unit
Capital Account Amount after giving effect to the allocations specified under
Section 4.3(c) (for example, as a result of a distribution being made in respect
of Class A Common Units under Section 4.1), a priority allocation of Losses (or
items thereof) or other adjusting allocations shall be made to such Equitized
LTIP Series Sub-Account in an amount necessary to eliminate such excess or, if
there are insufficient Losses (or items thereof) to do so, to reduce such excess
to the maximum extent possible.
(e)    Gross Income Allocation. If any Member has a deficit Capital Account at
the end of any taxable year which is in excess of the sum of (i) the amount such
Member is obligated to restore, if any, pursuant to any provision of this
Agreement, and (ii) the amount such Member is deemed to be obligated to restore
pursuant to the penultimate sentences of Treasury Regulations Section
1.704-2(g)(1) and 1.704-2(i)(5), each such Member shall be specially allocated
items of Company income and gain in the amount of such excess as quickly as
possible; provided that an allocation pursuant to this Section 4.3(e) shall be
made only if and to the extent that a Member would have a deficit Capital
Account in excess of such sum after all other allocations provided for in this
Article IV have been tentatively made as if Section 4.3(b) and this Section
4.3(e) were not in this Agreement.
(f)    Nonrecourse Deductions. Nonrecourse Deductions shall be allocated to the
Members holding Class A Common Units, Class P Units and Equitized LTIP Series
Units in accordance with their respective Class A Percentage Interest. For the
purpose of determining the Class A Percentage Interest in the foregoing
sentence, all Equitized LTIP Series Units and Class P Units shall be treated as
Class A Common Units.
(g)    Member Nonrecourse Deductions. Member Nonrecourse Deductions for any
taxable period shall be allocated to the Member who bears the economic risk of
loss with respect to the liability to which such Member Nonrecourse Deductions
are attributable in accordance with Treasury Regulations Section 1.704-2(j).


29

--------------------------------------------------------------------------------




(h)    Ameliorative Allocations. Any special allocations of income or gain
pursuant to Sections 4.3(a) or 4.3(e) hereof shall be taken into account in
computing subsequent allocations pursuant to Section 4.2 and this Section
4.3(h), so that the net amount of any items so allocated and all other items
allocated to each Member shall, to the extent possible, be equal to the net
amount that would have been allocated to each Member if such allocations
pursuant to Sections 4.3(a) or 4.3(e) had not occurred.
(i)    Compensation Deduction. If the Company is entitled to a deduction for
compensation to a person providing services to the Company or its subsidiaries
the economic cost of which is borne by a Member (and not the Company or its
subsidiaries), whether paid in cash, Class A Common Units, LTIP Units or other
property, the Member who bore such economic cost shall be treated as having
contributed to the Company such cash, Class A Common Units, LTIP Units or other
property, and the Company shall allocate the deduction attributable to such
payment to such Member; provided, if the Company is entitled to a deduction for
compensation to a person providing services to the Company or its subsidiaries
the economic cost of which is borne by the Holding Company, HSKB or HSKB II (and
not the Company or its subsidiaries), the entity who bore such economic cost
shall be treated as having contributed to the Company such cash or other
property, and the Company shall allocate the deduction attributable to such
payment among such Members as determined in the reasonable discretion of the
Company and the Holding Company. If any income or gain is recognized by the
Company by reason of such transfer of property to the person providing services
to the Company or its subsidiaries, such income or gain will be allocated to the
Member who transferred such property; provided, if any income or gain is
recognized by the Company by reason of such transfer of property by the Holding
Company, HSKB or HSKB II to the person providing services to the Company or its
subsidiaries, such income or gain will be allocated to the Member who
transferred such property as determined in the reasonable discretion of the
Company and the Holding Company.
(j)    Forfeiture Allocation. In the event that the Units of any Member are
forfeited, then for the fiscal year of such forfeiture or other period (as
determined by the Managing Member):
(i)    items of income, gain, loss, and deduction shall be excluded from the
calculation of Profits and Losses and shall be specially allocated to the Member
whose Units have been forfeited so as to cause such Member’s Capital Account to
equal such Member’s distribution entitlements under Section 4.1 after giving
effect to the adjustment in the Member’s Class A/LTIP Percentage Interest
resulting from the applicable forfeiture;
(ii)    the Managing Member may elect to apply another allocation or Capital
Account adjustment method to a Unit forfeiture as they deem appropriate in lieu
of the method set forth in this Section 4.3(j).
4.4    Tax Allocations.
(a)    Except as provided in Sections 4.4(b), (c) and (d), Net Profits and Net
Losses (and, to the extent necessary, individual items of income, gains, losses,
deductions and credits) of the Company will be allocated, for federal, state and
local income tax purposes,


30

--------------------------------------------------------------------------------




among the holders of Units in accordance with the allocation of such income,
gains, losses, deductions and credits among the holders of Units for book
purposes.
(b)    Items of Company taxable income, gain, loss and deduction with respect to
any property contributed to the capital of the Company shall be allocated among
the holders of Units in accordance with Code Section 704(c) so as to take
account of any variation between the adjusted basis of such property to the
Company for federal income tax purposes and its Book Value; provided, however,
that notwithstanding anything herein to the contrary, (i) the Company shall
elect to use the “remedial method” of allocations within the meaning of Treasury
Regulations Section 1.704-3(d) in respect of property deemed contributed to the
Company by the Holding Company pursuant to Section 3.2(d) of the Limited
Liability Company Agreement of the Company dated May 29, 2014 and the provisions
related thereto in the Original Purchase Agreement, and the Holding Company
shall provide the Company any information, records or assistance reasonably
requested to allow the Company to make such allocations under the “remedial
method” and (ii) the Company shall elect to use the “traditional method” of
allocations within the meaning of Treasury Regulations Section 1.704-3(b) in
respect of all other property (other than the property described in clause (i)
of this sentence) contributed or deemed contributed to the Company prior to the
date hereof. For any Company asset not described in the foregoing sentence the
Book Value of which differs from the adjusted basis of such property to the
Company for federal income tax purposes, income, gain, loss and deduction with
respect to such property shall be allocated solely for income tax purposes in
accordance with the principles of Sections 704(b) and (c) of the Code in any
manner determined by the Managing Member and permitted by the Code and Treasury
Regulations so as to take account of the difference between Book Value and
adjusted basis of such property. In making allocations pursuant to this Section
4.4(b), the Managing Member shall take into account the methodologies set forth
in Exhibit B. Notwithstanding the foregoing, such allocations may be adjusted as
reasonably deemed necessary by the Managing Member, acting in good faith, to
give economic effect to the provisions of this Agreement.
(c)    If the Book Value of any Company asset is adjusted pursuant to
Section 3.2, subsequent allocations of items of taxable income, gain, loss and
deduction with respect to such asset shall take account of any variation between
the adjusted basis of such asset for federal income tax purposes and its Book
Value in the same manner as under Code Section 704(c).
(d)    Allocations of tax credits, tax credit recapture, and any items related
thereto shall be allocated to the holders of Units according to their interests
in such items as determined by the Managing Member taking into account the
principles of Treasury Regulation Section 1.704-1(b)(4)(ii).
(e)    Allocations pursuant to this Section 4.4 are solely for purposes of
federal, state and local taxes and shall not affect, or in any way be taken into
account in computing, any holder’s Capital Account or share of book income,
gain, loss or deduction, Distributions or other Company items pursuant to any
provision of this Agreement.
4.5    Withholding Taxes.


31

--------------------------------------------------------------------------------




(a)    The Company shall withhold taxes from distributions to, and allocations
among, the Members to the extent required by law. Except as otherwise provided
in this Section 4.5, any amount so withheld by the Company with regard to a
Member shall be treated for purposes of this Agreement as an amount actually
distributed to such Member pursuant to Section 4.1(b) or Section 4.1(c), as
appropriate (a “Withholding Payment”). An amount shall be considered withheld by
the Company if, and at the time, remitted to a Governmental Entity without
regard to whether such remittance occurs at the same time as the distribution or
allocation to which it relates; provided, however, that an amount actually
withheld from a specific distribution or designated by the Managing Member as
withheld from a specific allocation shall be treated as if distributed at the
time such distribution or allocation occurs.
(b)    Each Member hereby agrees to indemnify the Company and the other Members
for any liability they may incur for failure to properly withhold taxes in
respect of such Member. Moreover, each Member hereby agrees that neither the
Company nor any other Member shall be liable to such Member for any excess taxes
withheld in respect of such Member’s Interest and that, in the event of
overwithholding, a Member’s sole recourse shall be to apply for a refund from
the appropriate governmental authority.
(c)    If it is anticipated that at the due date of the Company’s withholding
obligation the Member’s share of cash distributions or other amounts due is less
than the amount of the Withholding Payment, the Member with respect to which the
withholding obligation applies shall pay to the Company the amount of such
shortfall within thirty (30) days after notice by the Company. If a Member fails
to make the required payment when due hereunder, and the Company nevertheless
pays the withholding, in addition to the Company’s remedies for breach of this
Agreement, the amount paid shall be deemed a recourse loan from the Company to
such Member bearing interest at an interest rate per annum equal to the Base
Rate plus 3.0%, and the Company shall apply all distributions or payments that
would otherwise be made to such Member toward payment of the loan and interest,
which payments or distributions shall be applied first to interest and then to
principal until the loan is repaid in full. In the event that the distributions
or proceeds to the Company or any Subsidiary of the Company are reduced on
account of taxes withheld at the source or any taxes are otherwise required to
be paid by the Company and such taxes are imposed on or with respect to one or
more, but not all of the Members in the Company, or all of the Members in the
Company at different tax rates, the amount of the reduction shall be borne by
the relevant Members and treated as if it were paid by the Company as a
Withholding Payment with respect to such Members pursuant to Section 4.5(a).
Taxes imposed on the Company where the rate of tax varies depending on
characteristics of the Members shall be treated as taxes imposed on or with
respect to the Members for purposes of Section 4.5(a). In addition, if the
Company is obligated to pay any taxes (including penalties, interest and any
addition to tax) to any Governmental Entity that is specifically attributable to
a Member or a former Member, including, without limitation, on account of
Sections 864 or 1446 of the Code, then (x) such Member or former Member shall
indemnify the Company in full for the entire amount paid or payable, (y) the
Managing Member may offset future distributions from such Member or former
Member pursuant to Section 4.1 to which such Person is otherwise entitled under
this Agreement against such Member or former Member’s obligation to indemnify
the Company


32

--------------------------------------------------------------------------------




under this Section 4.5(c) and (z) such amounts shall be treated as a Withholding
Payment pursuant to Section 4.5(a) with respect to such Member or former Member.
(d)    If the Company incurs an Imputed Underpayment Amount, the Partnership
Representative shall determine in its discretion the portion of such Imputed
Underpayment Amount attributable to each Member or former Member and such
attributable amount shall be treated as a Withholding Payment pursuant to
Section 4.5(a). The portion of any Imputed Underpayment Amount attributed to a
former Member shall be treated as a Withholding Payment pursuant to Section
4.5(a) with respect to such former Member. The Partnership Representative shall
use commercially reasonable efforts to secure any reduction in any Imputed
Underpayment Amount that is available by reason of the status of any Member (or
its beneficial owners), including by means of any procedures provided pursuant
to Code Section 6225(c)(3), and to allocate the benefit of any such reduction to
such Member. Each Member agrees to indemnify and hold harmless the Company,
Managing Member and the Partnership Representative from and against any and all
liability with respect to any Imputed Underpayment Amounts required on behalf
of, or with respect to, such Member or any former Member whose former interest
in the Company is held by such Member. A Member’s obligation to so indemnify
shall survive the dissolution and winding up of the Company and the transfer,
assignment or liquidation of such Member’s interest in the Company. For purposes
hereof, “Imputed Underpayment Amount” shall mean any “imputed underpayment”
within the meaning of Section 6225 of the Code (or any corresponding or similar
provision of state, local or foreign law) paid (or payable) by the Company as a
result of an adjustment with respect to any Company item, including any interest
or penalties with respect to any such adjustment. Imputed Underpayment Amounts
shall also include any imputed underpayment amounts within the meaning of Code
Section 6225 (or any corresponding or similar provision of state, local or
foreign law) which are paid (or payable) by any entity treated as a partnership
for U.S. federal income tax purposes in which the Company holds (or has held) a
direct or indirect interest (other than through entities treated as corporations
for U.S. federal income tax purposes) to the extent that the Company bears the
economic burden of such amounts, whether by law or agreement.
(e)    A Member’s obligations under this Section 4.5 shall survive the
dissolution and winding up of the Company and any transfer, assignment or
liquidation of such Member’s interest in the Company.
4.6    Allocations Upon Final Liquidation. With respect to the fiscal year in
which the final liquidation of the Company occurs in accordance with Section
13.2 of the Agreement, and notwithstanding any other provision of Sections 4.2,
4.3 or 4.4 hereof, items of Company income, gain, loss and deduction shall be
specially allocated to the Members in such amounts and priorities as are
necessary so that the positive Capital Accounts of the Members shall, as closely
as possible, equal the amounts that will be distributed to the Members pursuant
to Section 13.2.


33

--------------------------------------------------------------------------------





ARTICLE V
MANAGEMENT
5.1    Authority of Managing Member. Except for situations in which the approval
of one or more of the Members is specifically required by the express terms of
this Agreement, and subject to the provisions of this Article V, (i) all
management powers over the business and affairs of the Company shall be
exclusively vested in the Managing Member, (ii) the Managing Member shall
conduct, direct and exercise full control over all activities of the Company,
and (iii) the Managing Member shall have the sole power to bind or take any
action on behalf of the Company, or to exercise any rights and powers
(including, without limitation, the rights and powers to take certain actions,
give or withhold certain consents or approvals, or make certain determinations,
opinions, judgments or other decisions) granted to the Company under this
Agreement or any other agreement, instrument or other document to which the
Company is a party. Without limiting the generality of the foregoing, but
subject to any situations in which the approval of the Members is specifically
required by this Agreement, (x) the Managing Member shall have discretion in
determining whether to issue Equity Securities, the number of Equity Securities
to be issued at any particular time, the purchase price for any Equity
Securities issued, and all other terms and conditions governing the issuance of
Equity Securities and (y) the Managing Member may enter into, approve, and
consummate any Liquidity Event or other extraordinary or business combination or
divestiture transaction, and execute and deliver on behalf of the Company or the
Members any agreement, document and instrument in connection therewith
(including amendments, if any, to this Agreement or adoptions of new constituent
documents) without the approval or consent of any Member. The Managing Member
shall operate the Company and its Subsidiaries in accordance in all material
respects with an annual budget, business plan and financial forecasts for the
Company and its Subsidiaries for each fiscal year. The Managing Member shall be
the “manager” of the Company for the purposes of the Delaware Act. The Managing
Member is hereby designated as authorized person, within the meaning of the
Delaware Act, to execute, deliver and file the certificate of formation of the
Company and all other certificates (and any amendments and/or restatements
hereof) required or permitted by the Delaware Act to be filed in the Office of
the Secretary of State of the State of Delaware. The Managing Member and Members
hereby approve and ratify the filing of the following documents with the
Secretary of State of the State of Delaware: (i) the Certificate of Formation of
the Company by Henry Schuck, as authorized person, and (ii) the Certificate of
Amendment to the Certificate of Formation of the Company by Anthony Stark, as
authorized person. The Managing Member is hereby authorized to execute, deliver
and file any other certificates (and any amendments and/or restatements thereof)
necessary for the Company to qualify to do business in a jurisdiction in which
the Company may wish to conduct business. Notwithstanding any other provision of
this Agreement to the contrary, without the consent of any Member or other
Person being required, the Company is hereby authorized to execute, deliver and
perform, and the Managing Member or any officer on behalf of the Company, is
hereby authorized to execute and deliver (a) each Employee Incentive Unit
Agreement; (b) the Reorganization Agreement; (c) each Tax Receivable Agreement;
(d) any other document, certificate or contract relating to or contemplated by
the Recapitalization; and (e) any amendment and any agreement, document or other
instrument contemplated thereby or related thereto. The Managing Member or any
officer is hereby authorized to enter into the documents described in the
preceding sentence on behalf of


34

--------------------------------------------------------------------------------




the Company, but such authorization shall not be deemed a restriction on the
power of the Managing Member or any officer to enter into other documents on
behalf of the Company.
5.2    Actions of the Managing Member. Unless otherwise provided in this
Agreement, any decision, action, approval or consent required or permitted to be
taken by the Managing Member may be taken by the Managing Member through any
Person or Persons to whom authority and duties have been delegated pursuant to
Section 5.4(a). The Managing Member shall not cease to be a Managing Member of
the Company as a result of the delegation of any duties hereunder. No officer or
agent of the Company, in its capacity as such, shall be considered a Managing
Member of the Company by agreement, as a result of the performance of its duties
hereunder or otherwise.
5.3    Compensation; Expenses.
(a)    The Managing Member shall not be entitled to any compensation for
services rendered to the Company in its capacity as Managing Member.
(b)    The Company shall pay, or cause to be paid, all costs, fees, operating
expenses and other expenses of the Company (including the costs, fees and
expenses of attorneys, accountants or other professionals) incurred in pursuing
and conducting, or otherwise related to, the activities of the Company. The
Company shall also, in the sole discretion of the Managing Member, bear and/or
reimburse PubCo or the Managing Member for (i) any costs, fees or expenses
incurred by the Managing Member in connection with serving as the Managing
Member, (ii) operating, administrative and other similar costs incurred by the
Managing Member, to the extent the proceeds are used or will be used by the
Managing Member to pay expenses described in this clause (ii), and payments
pursuant to any legal, tax, accounting and other professional fees and expenses
(but, for the avoidance of doubt, excluding any tax liabilities of the Managing
Member), (iii) any judgments, settlements, penalties, fines or other costs and
expenses in respect of any claims against, or any litigation or proceedings
involving, the Managing Member, (iv) fees and expenses (other than any
underwriters’ discounts and commissions that are economically recovered by the
Managing Member as a result of acquiring Company Units at a discount) related to
any securities offering, investment or acquisition transaction (whether or not
successful) authorized by PubCo, as the managing member of the Managing Member,
(v) other fees and expenses in connection with the maintenance of the existence
of the Managing Member, and (vi) all other expenses allocable to the Company or
otherwise incurred by PubCo or the Managing Member in connection with operating
the Company’s business (including expenses allocated to PubCo or the Managing
Member by their Affiliates and expenses incurred by PubCo in its capacity as
managing member of the Managing Member). For the avoidance of doubt,
distributions made under Section 4.1(f) may not be used to pay or facilitate
dividends or distributions on the common stock of PubCo and must be used solely
for one of the express purposes set forth under clauses (i) through (vi) of the
immediately preceding sentence. To the extent that the Managing Member
determines in its sole discretion that such expenses are related to the business
and affairs of PubCo or the Managing Member that are conducted through the
Company and/or its Subsidiaries (including expenses that relate to the business
and affairs of the Company and/or its Subsidiaries and that also relate to other
activities of PubCo or the Managing Member), the Managing Member may cause the
Company to pay or


35

--------------------------------------------------------------------------------




bear all expenses of PubCo or the Managing Member, including, without
limitation, compensation and meeting costs of any board of directors or similar
body of PubCo or the Managing Member, any salary, bonus, incentive compensation
and other amounts paid to any Person including Affiliates of PubCo or the
Managing Member to perform services for the Company, litigation costs and
damages arising from litigation, accounting and legal costs and franchise taxes,
except to the extent such franchise taxes are based on or measured with respect
to net income or profits; provided that the Company shall not pay or bear any
income tax obligations of PubCo or the Managing Member or any obligations of
PubCo or the Managing Member under the Tax Receivable Agreements. To the extent
practicable, expenses incurred by PubCo or the Managing Member on behalf of or
for the benefit of the Company shall be billed directly to and paid by the
Company and, if and to the extent any reimbursements to PubCo or the Managing
Member or any of their Affiliates by the Company pursuant to this Section 5.3(b)
constitute gross income to such Person (as opposed to the repayment of advances
made by such Person on behalf of the Company), such amounts shall be treated as
“guaranteed payments” within the meaning of Section 707(c) of the Code and shall
not be treated as distributions for purposes of computing the Members’ Capital
Account. Reimbursements pursuant to this Section 5.3(b) shall be in addition to
any reimbursement to PubCo or the Managing Member as a result of indemnification
pursuant to Section 6.4.
5.4    Delegation of Authority.
(a)    The Managing Member may, from time to time, delegate to one or more
Persons, including any officer or director of the Company or PubCo (or to
PubCo’s Compensation Committee or its designees), or to any other Person, such
authority and duties as the Managing Member may deem advisable (including,
without limitation, the ability to grant awards of Class P Units or LTIP Units);
provided that any such Person shall exercise such authority subject to the same
duties and obligations to which the Managing Member would have otherwise been
subject pursuant to the terms of this Agreement.
(b)    The Managing Member may assign titles (including, without limitation,
executive chairman, non-executive chairman, chief executive officer, president,
vice president, secretary, assistant secretary, treasurer or assistant
treasurer) and delegate certain authority and duties to such Persons. Any number
of titles may be held by the same officer of the Company or other individual.
The salaries or other compensation, if any, of the officers and agents of the
Company shall be fixed from time to time by the Managing Member. Any delegation
pursuant to this Section 5.4 may be revoked at any time by the Managing Member.
5.5    Limitation of Liability.
(a)    Except as otherwise provided herein, in an agreement entered into by such
Person and the Company or by applicable law, none of the Managing Member or any
manager, officer, director, principal, member, employee, agent or Affiliate of
the Managing Member shall be liable to the Company or to any Member for any act
or omission performed or omitted by the Managing Member in its capacity as the
Managing Member pursuant to authority granted to such Person by this Agreement;
provided that, except as otherwise provided herein, such limitation of liability
shall not apply to the extent the act or omission


36

--------------------------------------------------------------------------------




was attributable to such Person’s gross negligence, willful misconduct or
knowing violation of law, for any present or future breaches of any
representations, warranties or covenants by such Person or its Affiliates
contained herein with respect to any rights of the Company under any other
agreements between the Managing Member and the Company. The Managing Member may
exercise any of the powers granted to it by this Agreement and perform any of
the duties imposed upon it hereunder either directly or by or through its
agents, and none of the Managing Member or any manager, officer, director,
principal, member, employee, agent or Affiliate of the Managing Member shall be
responsible for any misconduct or negligence on the part of any such agent
appointed by the Managing Member (so long as such agent was selected in good
faith and with reasonable care). The Managing Member shall be entitled to rely
upon the advice of legal counsel, independent public accountants and other
experts, including financial advisors, and any act of or failure to act by the
Managing Member in good faith reliance on such advice shall in no event subject
the Managing Member to liability to the Company or any Member.
(b)    Except as provided in this Agreement or in the Delaware Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the Company
and no Managing Member shall be obligated personally for any such debts,
obligations or liabilities solely by reason of acting as the Managing Member of
the Company. The Managing Member shall not be personally liable for the
Company’s obligations, liabilities and Losses. Notwithstanding anything
contained herein to the contrary, the failure of the Company to observe any
formalities or requirements relating to the exercise of its powers or management
of its business and affairs under this Agreement or the Delaware Act shall not
be grounds for imposing personal liability on the Managing Member for
liabilities of the Company.

ARTICLE VI
RIGHTS AND OBLIGATIONS OF MEMBERS
6.1    Limitation of Liability.
(a)    Except as provided in this Agreement or in the Delaware Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the Company
and no Member shall be obligated personally for any such debts, obligations or
liabilities solely by reason of being a member of the Company. Except as
otherwise provided in this Agreement or the Delaware Act, a Member’s liability
(in its capacity as such) for Company obligations, liabilities and Losses shall
be limited to the Company’s assets; provided that a Member shall be required to
return to the Company any Distribution made to it after the execution of this
Agreement in clear and manifest accounting or similar error. The immediately
preceding sentence shall constitute a compromise to which all Members have
consented within the meaning of the Delaware Act.
(b)    This Agreement is not intended to, and does not, create or impose any
duty (including any fiduciary duty) on any of the Members (including without
limitation, the Managing Member) hereto or on their respective Affiliates.
Further, notwithstanding any


37

--------------------------------------------------------------------------------




other provision of this Agreement or any duty otherwise existing at law or in
equity, the parties hereto agree that no Member or Managing Member shall, to the
fullest extent permitted by law, have duties (including fiduciary duties) to any
other Member or to the Company, and in doing so, recognize, acknowledge and
agree that their duties and obligations to one another and to the Company are
only as expressly set forth in this Agreement; provided, however, that each
Member and the Managing Member shall have the duty to act in accordance with the
implied contractual covenant of good faith and fair dealing.
(c)    To the extent that, at law or in equity, any Member (including without
limitation, the Managing Member) has duties (including fiduciary duties) and
liabilities relating thereto to the Company, to another Member or to another
Person who is a party to or is otherwise bound by this Agreement, the Members
(including without limitation, the Managing Member) acting under this Agreement
will not be liable to the Company, to any such other Member or to any such other
Person who is a party to or is otherwise bound by this Agreement, for their good
faith reliance on the provisions of this Agreement. The provisions of this
Agreement, to the extent that they restrict or eliminate the duties and
liabilities relating thereto of any Member (including without limitation, the
Managing Member) otherwise existing at law or in equity, are agreed by the
Members to replace to that extent such other duties and liabilities of the
Members relating thereto (including without limitation, the Managing Member).
6.2    Lack of Authority. No Member (other than the Managing Member) in its
capacity as such (other than in its capacity as a Person delegated authority
pursuant to Section 5.4) has the authority or power to act for or on behalf of
the Company, to do any act that would be binding on the Company or to make any
expenditures on behalf of the Company. The Members hereby consent to the
exercise by the Managing Member of the powers conferred on it by law and this
Agreement.
6.3    No Right of Partition. No Member shall have the right to seek or obtain
partition by court decree or operation of law of any Company property, or the
right to own or use particular or individual assets of the Company.
6.4    Indemnification.
(a)    Subject to Section 4.5, the Company hereby agrees to indemnify and hold
harmless any Person (each an “Indemnified Person”) to the fullest extent
permitted under the Delaware Act, as the same now exists or may hereafter be
amended, substituted or replaced (but, in the case of any such amendment,
substitution or replacement only to the extent that such amendment, substitution
or replacement permits the Company to provide broader indemnification rights
than the Company is providing immediately prior to such amendment, substitution
or replacement), against all expenses, liabilities and losses (including
attorneys’ fees, judgments, fines, excise taxes or penalties, as reasonably
required) reasonably incurred or suffered by such Person (or one or more of such
Person’s Affiliates) by reason of the fact that such Person is or was a Member
(or Affiliate of a Member) or is or was serving as the Managing Member, any
additional or substitute Managing Member, a Manager or a committee member
pursuant to the Prior Agreement, officer, employee or other agent of the Company
or is or was serving at the request of the Company as a manager, officer,
director, principal, member, employee or agent of another corporation,
partnership, joint venture, limited liability company, trust or other enterprise
(including any manager, officer, director,


38

--------------------------------------------------------------------------------




principal, member, employee or agent of the Managing Member or any additional or
substitute Managing Member); provided that (unless the Managing Member otherwise
consents) no Indemnified Person shall be indemnified for any expenses,
liabilities and losses suffered that are attributable to such Indemnified
Person’s or its Affiliates’ gross negligence, willful misconduct or knowing
violation of law. Expenses, including reasonable attorneys’ fees, incurred by
any such Indemnified Person in defending a proceeding related to any such
indemnifiable matter shall be paid by the Company in advance of the final
disposition of such proceeding, including any appeal therefrom, upon receipt of
an undertaking by or on behalf of such Indemnified Person to repay such amounts
if it shall ultimately be determined that such Indemnified Person is not
entitled to be indemnified by the Company.
(b)    The right to indemnification and the advancement of expenses conferred in
this Section 6.4 shall not be exclusive of any other right which any Person may
have or hereafter acquire under any statute, agreement, by-law, determination of
the Managing Member or otherwise.
(c)    The Company will maintain directors’ and officers’ liability insurance,
at its expense, for the benefit of the Managing Member, the officers of the
Company and any other Persons to whom the Managing Member has delegated its
authority pursuant to Section 5.4.
(d)    Notwithstanding anything contained herein to the contrary (including in
this Section 6.4), any indemnity by the Company relating to the matters covered
in this Section 6.4 shall be provided out of and to the extent of Company assets
only and no Member (unless such Member otherwise agrees in writing or is found
in a final decision by a court of competent jurisdiction to have personal
liability on account thereof) shall have personal liability on account thereof
or shall be required to make additional capital contributions or otherwise
provide funding to help satisfy such indemnity of the Company.
(e)    The Company hereby acknowledges that certain of its Members (the “Fund
Indemnitees”) may have rights to indemnification, advancement of expenses and/or
insurance in connection with their involvement with the Company provided by
other Persons (collectively, the “Fund Indemnitors”). The Company hereby agrees
(i) that it is the indemnitor of first resort (i.e., its obligations to the Fund
Indemnitee are primary and any obligation of the Fund Indemnitors to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by the Fund Indemnitees are secondary), and (ii) that it irrevocably
waives, relinquishes and releases the Fund Indemnitors from any and all claims
against the Fund Indemnitors for contribution, subrogation or any other recovery
of any kind in respect thereof to the fullest extent permitted by law. The
Company further agrees that no advancement or payment by the Fund Indemnitors on
behalf of the Fund Indemnitees with respect to any claim for which the Fund
Indemnitees have sought indemnification from the Company shall affect the
foregoing and the Fund Indemnitors shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of the Fund Indemnitees against the Company.


39

--------------------------------------------------------------------------------




(f)    If this Section 6.4 or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify and hold harmless each Indemnified Person pursuant to
this Section 6.4 to the fullest extent permitted by any applicable portion of
this Section 6.4 that shall not have been invalidated and to the fullest extent
permitted by applicable law.
6.5    Members Right to Act. For matters that require the approval of the
Members generally (rather than the approval of the Managing Member on behalf of
the Members or the approval of a particular group of Members), the Members shall
act through meetings and written consents as described in paragraphs (a) and (b)
below:
(a)    Except as otherwise expressly provided by this Agreement or as required
by the Delaware Act, acts by the Members holding a majority of the Units voting
together as a single class (not including any Employee Incentive Units) shall be
the act of the Members. Any Member entitled to vote at a meeting of Members or
to express consent or dissent to Company action in writing without a meeting may
authorize another person or persons to act for it by proxy. A telegram, email or
similar transmission by the Member, or a photographic, photostatic, facsimile or
similar reproduction of a writing executed by the Member shall (if stated
thereon) be treated as a proxy executed in writing for purposes of this
Section 6.5(a). No proxy shall be voted or acted upon after eleven months from
the date thereof, unless the proxy provides for a longer period. A proxy shall
be revocable unless the proxy form conspicuously states that the proxy is
irrevocable and that the proxy is coupled with an interest. Should a proxy
designate two or more Persons to act as proxies, unless that instrument shall
provide to the contrary, a majority of such Persons present at any meeting at
which their powers thereunder are to be exercised shall have and may exercise
all the powers of voting or giving consents thereby conferred, or, if only one
be present, then such powers may be exercised by that one; or, if an even number
attend and a majority do not agree on any particular issue, the Company shall
not be required to recognize such proxy with respect to such issue if such proxy
does not specify how the votes that are the subject of such proxy are to be
voted with respect to such issue.
(b)    The actions by the Members permitted hereunder may be taken at a meeting
called by the Managing Member or by Members holding a majority of the Units (not
including any Employee Incentive Units) on at least two Business Days’ prior
written notice to the other Members entitled to vote, which notice shall state
the purpose or purposes for which such meeting is being called. The actions
taken by the Members entitled to vote or consent at any meeting (as opposed to
by written consent), however called and noticed, shall be as valid as though
taken at a meeting duly held after regular call and notice if (but not until),
either before, at or after the meeting, the Members entitled to vote or consent
as to whom it was improperly held signs a written waiver of notice or a consent
to the holding of such meeting or an approval of the minutes thereof. The
actions by the Members entitled to vote or consent may be taken by vote of the
Members entitled to vote or consent at a meeting or by written consent (without
a meeting, without notice and without a vote) so long as such consent is signed
by the Members having not less than the minimum number of Units that would be
necessary to authorize or take such action at a meeting at which all Members
entitled to vote thereon were present and voted. Prompt notice of the action so
taken without a meeting shall be given to those Members entitled to vote or
consent who have not consented in writing.


40

--------------------------------------------------------------------------------




Any action taken pursuant to such written consent of the Members shall have the
same force and effect as if taken by the Members at a meeting thereof.

ARTICLE VII
BOOKS, RECORDS, ACCOUNTING AND REPORTS
7.1    Records and Accounting. The Company shall keep, or cause to be kept,
appropriate books and records with respect to the Company’s business, including
all books and records necessary to provide any information, lists and copies of
documents required to be provided pursuant to Section 7.3 or pursuant to
applicable laws. All matters concerning (i) the determination of the relative
amount of allocations and distributions among the Members pursuant to Article
III and Article IV and (ii) accounting procedures and determinations, and other
determinations not specifically and expressly provided for by the terms of this
Agreement, shall be determined by the Managing Member, whose determination shall
be final and conclusive as to all of the Members absent manifest clerical error.
7.2    Fiscal Year. The Fiscal Year of the Company shall be such annual
accounting period as is established by the Managing Member from time to time.
7.3    Reports. The Company shall use commercially reasonable efforts to deliver
or cause to be delivered, as soon as practicable following the completion of
each Taxable Year, but in all events within ninety (90) days after the end of
each Taxable Year, to each Person who was a holder of Units at any time during
such Taxable Year all information from the Company necessary for the preparation
of such Person’s United States federal and state income tax returns. Except as
set forth in the immediately preceding sentence or any separate written
agreement between the Company and any Member, pursuant to Section 18-305(g) of
the Delaware Act, no Member shall have the right to any other information from
the Company, except as may be required by any non-waivable provision of law.
7.4    Transmission of Communications. Each Person that owns or controls Units
on behalf of, or for the benefit of, another Person or Persons shall be
responsible for conveying any report, notice or other communication received
from the Company to such other Person or Persons.
7.5    Confidentiality.
(a)    The Managing Member may keep confidential from the Members, for such
period of time as the Managing Member determines in its sole discretion, (i) any
information that the Managing Member reasonably believes to be in the nature of
trade secrets or (ii) other information the disclosure of which the Managing
Member believes is not in the best interests of the Company, could damage the
Company or its business or that the Company is required by law or by agreement
with any third party to keep confidential, including without limitation,
information as to the Units held by any other Member. With respect to any
schedules, annexes or exhibits to this Agreement, to the fullest extent
permitted by law, each Member (other than the Managing Member) shall only be
entitled to receive and review any such schedules, annexes and exhibits relating
to such Member and shall not be entitled to


41

--------------------------------------------------------------------------------




receive or review any schedules, annexes or exhibits relating to any other
Member (other than the Managing Member).
(b)    Each Member agrees, for so long as such Member owns any Units and for a
period of two (2) years following the date upon which such Member ceases to own
any Units, to keep confidential, any non-public information provided to such
Member by the Company; provided, however, that nothing herein will limit the
disclosure of any information (i) to the extent required by law, statute, rule,
regulation, judicial process, subpoena or court order or required by any
governmental agency or other regulatory authority; (ii) that is in the public
domain or becomes generally available to the public, in each case, other than as
a result of the disclosure by the parties in violation of this Agreement; or
(iii) to a Member’s Permitted Transferees, advisors, representatives and
Affiliates (which for the TA Members and the Carlyle Members shall include,
direct and indirect, current and prospective limited partners and investors in
the ordinary course of their business); provided that such advisors,
representatives and Affiliates shall have been advised of this agreement and
shall have expressly agreed to be bound by the confidentiality provisions
hereof, or shall otherwise be bound by comparable obligations of
confidentiality, and the applicable Member shall be responsible for any breach
of or failure to comply with this agreement by any of its Affiliates and such
Member agrees, at its sole expense, to take reasonable measures (including but
not limited to court proceedings) to restrain its advisors, representatives and
Affiliates from prohibited or unauthorized disclosure or use of any confidential
information.

ARTICLE VIII
TAX MATTERS
8.1    Preparation of Tax Returns. The Company shall arrange for the preparation
and timely filing of all tax returns required to be filed by the Company. The
Managing Member shall determine the accounting methods and conventions under the
tax laws of the United States, the several states and other relevant
jurisdictions as to the treatment of items of income, gain, deduction, loss and
credit or any other method or procedure related to the preparation of such tax
returns. Each Member will, upon request, supply to the Company all reasonably
accessible, pertinent information in its possession relating to the operations
of the Company necessary to enable the Company’s tax returns to be prepared and
filed. Each Member agrees in respect of any year in which such Member had an
investment in the Company that, unless otherwise agreed by the Managing Member
or as required by law, such Member shall not: (i) treat, on its individual tax
returns, any item of income, gain, loss, deduction or credit relating to such
investment in a manner inconsistent with the treatment of such item by the
Company, as reflected on the Schedule K-1 or other information statement
furnished by the Company to such Member; or (ii) file any claim for refund
relating to any such item based on, or which would result in, any such
inconsistent treatment. The Company shall operate in a manner such that (a) no
Member (or its indirect owners) will be required to file a tax return in a
jurisdiction outside of the United States by reason of the Company’s investment
or activities in such jurisdiction and (b) no income of any Member (or its
indirect owners) that is unrelated to the Company will be subject to tax in a
jurisdiction outside the United States by reason of the Company’s income or
activities in such jurisdiction.


42

--------------------------------------------------------------------------------




8.2    Tax Elections. The Taxable Year of the Company shall be the calendar year
unless otherwise required by the Code or applicable tax laws. The Managing
Member shall cause the Company to have in effect (and to cause each direct or
indirect subsidiary that is treated as a partnership for U.S. federal income tax
purposes to have in effect) an election pursuant to Section 754 of the Code, to
adjust the tax basis of Company properties, for the taxable year that includes
the date of the initial public offering of shares of Class A Common Stock and
for each taxable year in which an Exchange occurs. The Managing Member shall
determine whether to make or revoke any other available election or decision
relating to tax matters, including controversy in Section 8.3 pursuant to the
Code. Each Member will upon request supply any information necessary to give
proper effect to any such election.
8.3    Tax Controversies. With respect to tax periods ending after December 31,
2017, the Managing Member (or its permitted designee) is hereby designated the
“partnership representative” of the Company for purposes of, and in accordance
with, Section 6223 of the Code (the “Partnership Representative”). With respect
to tax periods ending on or prior to December 31, 2017, the Managing Member (or
its permitted designee) shall act as the “tax matters partner” within the
meaning of Section 6231(a)(7) of the Code (as in effect during such tax period)
(the “Tax Matters Member”). The Partnership Representative or the Tax Matters
Member, as applicable, is authorized and required to represent the Company (at
the Company’s expense) in connection with all tax audits, litigations, contests,
examinations, controversies and other similar proceedings of the Company’s
affairs by tax authorities, including resulting administrative and judicial
proceedings, and to expend Company funds for professional services reasonably
incurred in connection therewith. Each holder of Units agrees to cooperate with
the Company and to do or refrain from doing any or all things reasonably
requested by the Company with respect to the conduct of such proceedings. The
Partnership Representative or Tax Matters Member, as applicable, shall keep the
Managing Member fully informed of the progress of any examinations, audits or
other proceedings, it being agreed that no holder of Units (other than the
Managing Member (or its permitted designee), in its capacity as Partnership
Representative or Tax Matters Member) shall have any right to participate in any
such examinations, audits or other proceedings. Each Member hereby agrees to (i)
take such actions as may be required to effect the designation of the Managing
Member (or its designee) as the Partnership Representative or Tax Matters
Member, (ii) to cooperate to provide any information or take such other actions
as may be reasonably requested by the Partnership Representative in order to
determine whether any Imputed Underpayment Amount may be modified pursuant to
Section 6225(c) of the Code, and (iii) to, upon the request of the Partnership
Representative, file any amended U.S. federal income tax return and pay any tax
due in connection with such tax return in accordance with Section 6225(c)(2) of
the Code. Notwithstanding the foregoing, the Partnership Representative and the
Tax Matters Member shall be subject to the control of the Managing Member
pursuant to Section 8.2 and shall not settle or otherwise compromise any issue
in any such examination, audit or other proceeding without first obtaining
approval of the Managing Member and shall make an election under Section 6226 of
the Code with respect to any partnership income tax audit for taxable years
beginning after December 31, 2017, unless the Managing Member determines not to
make such an election.


43

--------------------------------------------------------------------------------





ARTICLE IX
RESTRICTIONS ON TRANSFER OF UNITS
9.1    Transfers of Units.
(a)    Except as otherwise agreed to in writing between the Managing Member and
the applicable Member and reflected in the books and records of the Company or
as otherwise provided in this Article IX, no holder of Units or Holding Company
Units may sell, transfer, assign, pledge, encumber, distribute, contribute or
otherwise dispose of (whether directly or indirectly (including, for the
avoidance of doubt, by Transfer or issuance of any Capital Stock of any Member
that is not a natural person), whether with or without consideration and whether
voluntarily or involuntarily or by operation of law) any interest (legal or
beneficial) in any Units or Holding Company Units (a “Transfer”), except
Exchanges pursuant to and in accordance with Article XII or Transfers pursuant
to and in accordance with Sections 9.1(b).
(b)    The restrictions contained in Section 9.1(a) shall not apply, subject to
Section 9.5, to any Transfer of Units or Holding Company Units by any Member or
holder of Holding Company Units (i) to its Affiliates, (ii) by any Member or
holder of Holding Company Units to a trust solely for the benefit of such Person
and such Person’s Family Group (or a re-Transfer of such Units by such trust
back to such Member upon the revocation of any such trust) or pursuant to the
applicable laws of descent or distribution among such Person’s Family Group or
(iii) pursuant to Section 3.7 (each of clauses (i)-(iii), an “Exempt Transfer”);
provided that the restrictions contained in this Agreement will continue to
apply to the Units and Holding Company Units after any Transfer pursuant to
clause (i) or (ii) above and each transferee of Units or Holding Company Units
shall agree in writing, prior to and as a condition precedent to the
effectiveness of such Transfer, to be bound by the provisions of this Agreement,
without modification or condition, subject only to the consummation of such
Transfer. Upon the Transfer of Units or Holding Company Units pursuant to clause
(i) or (ii) of the first sentence of this Section 9.1(b), the transferor will
deliver written notice to the Company, which notice will disclose in reasonable
detail the identity of such transferee(s) and shall include original
counterparts of this Agreement in a form acceptable to the Company.
Notwithstanding the foregoing, no party hereto shall avoid the provisions of
this Agreement by making one or more Transfers to one or more transferees
permitted under clause (i) of the first sentence of this Section 9.1(b) and then
disposing of all or any portion of such party’s interest in such transferee if
such disposition would result in such transferee ceasing to be a Permitted
Transferee.
(c)    No holder of Holding Company Units shall agree to facilitate or otherwise
permit the transfer of any Holding Company Units, other than in compliance with
Section 9.1.
(d)    Notwithstanding anything in this Agreement to the contrary, as a
condition to any Transfer:


44

--------------------------------------------------------------------------------




(i)    if the transferor of Units who proposes to transfer such Units (or if
such transferor is a disregarded entity for U.S. federal income tax purposes,
the first direct or indirect beneficial owner of such transferor that is not a
disregarded entity (the “Transferor’s Owner”)) is a “United States person” as
defined in Section 7701(a)(30) of the Code, then such transferor (or
Transferor’s Owner, if applicable) shall complete and provide to both of the
transferee and the Company, a duly executed affidavit in the form provided to
such transferor by the Company, certifying, under penalty of perjury, that the
transferor (or Transferor’s Owner, if applicable) is not a foreign person,
nonresident alien, foreign corporation, foreign partnership, foreign trust, or
foreign estate (as such terms are defined under the Code and applicable United
States Treasury Regulations) and the transferor’s (or Transferor’s Owner’s, if
applicable) United States taxpayer identification number, or
(ii)    if the transferor of Units who proposes to transfer such Units (or if
such transferor is a disregarded entity for U.S. federal income tax purposes,
the Transferor’s Owner) is not a “United States person” as defined in Section
7701(a)(30) of the Code, then such transferor and transferee shall jointly
provide to the Company written proof reasonably satisfactory to the Managing
Member that any applicable withholding tax that may be imposed on such transfer
(including pursuant to Sections 864 and 1446 of the Code) and any related tax
returns or forms that are required to be filed, have been, or will be, timely
paid and filed, as applicable.
(e)    Notwithstanding anything otherwise to the contrary in this Section 9.1,
each Member may Transfer Vested Units in Exchanges pursuant to, and in
accordance with, this Agreement; provided that in the case of any Member other
than a Sponsor Member or a Founder Member, such Exchange shall be effected in
compliance with policies that the Managing Member may adopt or promulgate from
time to time (including policies requiring the use of designated administrators
or brokers) in its sole discretion. Notwithstanding Section 18-702(e) of the
Delaware Act, any Class A Common Units acquired by the Company pursuant to an
Exchange shall not be cancelled and shall be deemed re-issued to Intermediate
Holdings by the Company.
(f)    Except as otherwise expressly provided herein, it shall be a condition
precedent to any Transfer of any Unit that constitutes a portion of a Paired
Interest that, concurrently with such Transfer such transferring Member shall
also Transfer to the transferee the equity security of PubCo constituting the
remainder of such Paired Interest.
9.2    Restricted Units Legend.
(a)    The Units have not been registered under the Securities Act and,
therefore, in addition to the other restrictions on Transfer contained in this
Agreement, cannot be sold unless subsequently registered under the Securities
Act or an exemption from such registration is then available. To the extent such
Units have been certificated, each certificate evidencing Units and each
certificate issued in exchange for or upon the Transfer of any Units (if such
securities remain Units as defined herein after such Transfer) shall be stamped
or otherwise imprinted with a legend in substantially the following form:


45

--------------------------------------------------------------------------------




“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES OR BLUE SKY LAWS
AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE ASSIGNED
EXCEPT (1) PURSUANT TO A REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES
WHICH IS EFFECTIVE UNDER THE ACT OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE ACT RELATING TO THE DISPOSITION OF SECURITIES AND (3) IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES AND BLUE SKY LAWS.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL
RESTRICTIONS ON TRANSFER SPECIFIED IN THE FIFTH AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT OF THE ISSUER OF SUCH SECURITIES, AS SUCH AGREEMENT
MAY BE AMENDED, MODIFIED OR RESTATED FROM TIME TO TIME, AND THE ISSUER RESERVES
THE RIGHT TO REFUSE THE TRANSFER OF SUCH SECURITIES UNTIL SUCH TRANSFER
RESTRICTIONS HAVE BEEN FULFILLED. A COPY OF SUCH FIFTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT SHALL BE FURNISHED BY THE ISSUER TO THE
HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.”
The Company will imprint such legend on certificates (if any) evidencing Units.
The legend set forth above will be removed from the certificates (if any)
evidencing any units which cease to be Units in accordance with the definition
thereof.
(b)    In connection with the Transfer of any Units, the holder thereof shall
deliver written notice to the Company describing in reasonable detail the
Transfer or proposed Transfer, which shall, if so requested by the Managing
Member, be accompanied by (i) an opinion of counsel which (to the Company’s
reasonable satisfaction) is knowledgeable in securities law matters to the
effect that such Transfer of Units may be effected without registration of such
Units under the Securities Act or (ii) such other evidence reasonably
satisfactory to the Managing Member to the effect that such Transfer of Units
may be effected without registration of such Units under the Securities Act. In
addition, if the holder of the Units delivers to the Company an opinion of such
counsel that no subsequent Transfer of such Units shall require registration
under the Securities Act, the Company shall promptly upon such contemplated
Transfer deliver new certificates for such securities (if then certificated)
which do not bear the Securities Act legend set forth in Section 9.2(a). If the
Company is not required to deliver new certificates for such Units not bearing
such legend, the holder thereof shall not effect any Transfer of the same until
the prospective transferee has confirmed to the Company in writing its agreement
to be bound by the conditions contained in this Agreement.
(c)    Upon the request of any Member, the Company will promptly supply to such
Member or its prospective transferees all information regarding the Company
required to be delivered in connection with a Transfer pursuant to Rule 144 of
the Securities and Exchange Commission.


46

--------------------------------------------------------------------------------




(d)    If any Units become eligible for sale pursuant to Rule 144 of the
Securities and Exchange Commission or no longer constitute “restricted
securities” (as defined under Rule 144(a) of the Securities and Exchange
Commission), the Company shall, upon the request of the holder of such Units,
remove the Securities Act legend set forth in Section 9.2(a) above from the
certificates (if any) for such securities.
9.3    Assignee’s Rights.
(a)    Subject to Section 9.5(b), a Transfer of Units in a manner in accordance
with this Agreement shall be effective as of the date of assignment and
compliance with the conditions to such Transfer and such Transfer shall be shown
on the books and records of the Company. Income, loss and other Company items
shall be allocated between the transferor and the Assignee according to Code
Section 706 as determined by the Managing Member. Distributions made before the
effective date of such Transfer shall be paid to the transferor, and
Distributions made after such date shall be paid to the Assignee.
(b)    Unless and until an Assignee becomes a Member pursuant to Article X, the
Assignee shall not be entitled to any of the rights granted to a Member
hereunder or under applicable law, other than the rights granted specifically to
Assignees pursuant to this Agreement; provided that without relieving the
transferring Member from any such limitations or obligations as more fully
described in Section 9.4, such Assignee shall be bound by any limitations and
obligations of a Member contained herein that a Member would be bound on account
of such Units (including the obligation to make Capital Contributions on account
of such Units).
9.4    Assignor’s Rights and Obligations. Any Member who shall Transfer any
Units in a manner in accordance with this Agreement shall cease to be a Member
with respect to such Units or such other interest and shall no longer have any
rights or privileges, or, except as set forth in this Section 9.4, duties,
liabilities or obligations, of a Member with respect to such Units or such other
interest (it being understood, however, that the applicable provisions of
Sections 5.5 and 6.4 shall continue to inure to such Person’s benefit), except
that unless and until the Assignee is admitted as a substituted Member in
accordance with the provisions of Article X (the “Admission Date”), (i) such
assigning Member shall retain all of the duties, liabilities and obligations of
a Member with respect to such Units or other interest, including, without
limitation, the obligation (together with its Assignee pursuant to Section
9.3(b)) to make and return Capital Contributions on account of such Units or
other interest pursuant to the terms of this Agreement and (ii) the Managing
Member may reinstate all or any portion of the rights and privileges of such
Member with respect to such Units or other interest for any period of time prior
to the Admission Date. Nothing contained herein shall relieve any Member who
Transfers any Units or other interest in the Company from any liability of such
Member to the Company with respect to such Units that may exist on the Admission
Date or that is otherwise specified in the Delaware Act and incorporated into
this Agreement or for any liability to the Company or any other Person for any
materially false statement made by such Member (in its capacity as such) or for
any present or future breaches of any representations, warranties or covenants
by such Member (in its capacity as such) contained herein or in the other
agreements with the Company.


47

--------------------------------------------------------------------------------




9.5    Further Restrictions.
(a)    Notwithstanding any contrary provision in this Agreement, the Managing
Member may impose such vesting requirements, forfeiture provisions, Transfer
restrictions, minimum retained ownership requirements or other similar
provisions with respect to any Units that are outstanding as of the date of this
Agreement or are created thereafter, only with the written consent of the holder
of such Units. Such requirements, provisions and restrictions need not be
uniform and may be waived or released by the Managing Member in its sole
discretion with respect to all or a portion of the Units owned by any one or
more Members at any time and from time to time, and shall not, to the fullest
extent permitted by law, constitute the breach of any duty hereunder or
otherwise existing at law, in equity or otherwise.
(b)    Notwithstanding any contrary provision in this Agreement, in no event may
any Transfer of a Unit be made by any Member or Assignee if the Managing Member
determines in good faith that:
(i)    such Transfer is made to any Person who lacks the legal right, power or
capacity to own such Unit;
(ii)    such Transfer would require the registration of such transferred Unit or
of any class of Unit pursuant to any applicable U.S. federal or state securities
laws (including, without limitation, the Securities Act or the Exchange Act) or
other non-U.S. securities laws (including Canadian provincial or territorial
securities laws) or would constitute a non-exempt distribution pursuant to
applicable provincial or state securities laws;
(iii)    such Transfer would cause (i) all or any portion of the assets of the
Company to (A) constitute “plan assets” (under ERISA, the Code or any applicable
Similar Law) of any existing or contemplated Member, or (B) be subject to the
provisions of ERISA, Section 4975 of the Code or any applicable Similar Law, or
(ii) the Managing Member to become a fiduciary with respect to any existing or
contemplated Member, pursuant to ERISA, any applicable Similar Law, or
otherwise;
(iv)    to the extent requested by the Managing Member, the Company does not
receive such legal and/or tax opinions and written instruments (including,
without limitation, copies of any instruments of Transfer and such Assignee’s
consent to be bound by this Agreement as an Assignee) that are in a form
satisfactory to the Managing Member, as determined by the Managing Member in
good faith; or
(v)    such Transfer would pose a material risk that the Company would be
treated as a “publicly traded partnership” within the meaning of Section 7704 of
the Code and the regulations promulgated thereunder.
(c)    In addition, notwithstanding any contrary provision in this Agreement, to
the extent the Managing Member shall determine in good faith that additional
restrictions on Transfers are necessary so that the Company is not treated as a
“publicly traded partnership” under Section 7704 of the Code, the Managing
Member may impose such


48

--------------------------------------------------------------------------------




additional restrictions on Transfers as the Managing Member has determined in
good faith to be so necessary.
9.6    Counterparts; Joinder. Prior to Transferring any Units (other than
Exchanges pursuant to Article XII or any Transfer to the Company pursuant to
Section 3.7 or otherwise) and as a condition precedent to the effectiveness of
such Transfer, the transferring holder of Units will cause the prospective
transferee(s) of such Units to execute and deliver to the Company counterparts
of this Agreement and any other agreements relating to such Units, or executed
joinders to such agreements, in each case, in a form acceptable to the Company.
Notwithstanding anything herein to the contrary, to the fullest extent permitted
by law, any Person who acquires in any manner whatsoever any Units, irrespective
of whether such Person has accepted and adopted in writing the terms and
conditions of this Agreement, shall be deemed by the acceptance of the benefits
of the acquisition thereof to have agreed to be subject to and bound by all of
the terms and conditions of this Agreement to which any predecessor in such
Units was subject or by which such predecessor was bound.
9.7    Ineffective Transfer. Any Transfer or attempted Transfer of any Units in
violation of any provision of this Agreement shall, to the fullest extent
permitted by law, be void, and the Company will not record such Transfer on its
books or treat any purported transferee of such Units as the owner of such
securities for any purpose.

ARTICLE X
ADMISSION OF MEMBERS
10.1    Substituted Members. Subject to the provisions of Article IX hereof, in
connection with the permitted Transfer of any Units of a Member, the transferee
shall become a Substituted Member on the effective date of such Transfer, which
effective date shall not be earlier than the date of compliance with the
conditions to such Transfer, and such admission shall be shown on the books and
records of the Company.
10.2    Additional Members. Subject to the provisions of Article IX hereof, a
Person may be admitted to the Company as an Additional Member only upon
furnishing to the Company (a) counterparts of this Agreement or an executed
joinders to this Agreement in a form acceptable to the Managing Member and (b)
such other documents or instruments as may be necessary or appropriate to effect
such Person’s admission as a Member (including entering into such documents as
the Managing Member may deem appropriate); provided, however, that (i) any
Person who acquires any Units pursuant to the Reorganization Agreement or (ii)
any Person who acquires Class A Common Units upon the automatic conversion of
LTIP Units pursuant to Section 3.2(b), shall, automatically without any further
action on the part of the Company or such Person, be admitted to the Company as
an Additional Member. Such admission shall become effective on the date on which
the Managing Member determines that such conditions have been satisfied and when
any such admission is shown on the books and records of the Company.
10.3    Additional Managing Member. No Person may be admitted to the Company as
an additional Managing Member or substitute Managing Member without the prior
written consent of each incumbent Managing Member, which consent may be given or
withheld, or made subject


49

--------------------------------------------------------------------------------




to such conditions as are determined by each incumbent Managing Member, in each
case in the sole discretion of each incumbent Managing Member. A Managing Member
will not be entitled to resign as a Managing Member of the Company unless
another Managing Member shall have been admitted hereunder (and not have
previously been removed or resigned). Any additional Managing Member or
substitute Managing Member admitted as a Managing Member of the Company pursuant
to this Section 10.3 is hereby authorized to, and shall, continue the Company
without dissolution.

ARTICLE XI
WITHDRAWAL AND RESIGNATION OF MEMBERS
No Member shall have the power or right to withdraw or otherwise resign as a
Member from the Company prior to the dissolution and winding up of the Company
pursuant to Article XIII without the prior written consent of the Managing
Member, except as otherwise expressly permitted by this Agreement. Any Member,
however, that attempts to withdraw or otherwise resign as a Member from the
Company without the prior written consent of the Managing Member upon or
following the dissolution and winding up of the Company pursuant to Article XIII
but prior to such Member receiving the full amount of distributions from the
Company to which such Member is entitled pursuant to Article XIII shall be
liable to the Company for all damages (including all lost profits and special,
indirect and consequential damages) directly or indirectly caused by the
withdrawal or resignation of such Member, and such Member shall be entitled to
receive the Fair Market Value of such Member’s equity interest in the Company as
of the date of its resignation (or, if less, the amount that such Member would
have received on account of such equity interest had such Member not resigned or
otherwise withdrew from the Company), as conclusively determined by the Managing
Member, on the sixth month anniversary date (or such earlier date determined by
the Managing Member) following the completion of the distribution of Company
assets as provided in Article XIII to all other Members. Upon a Transfer of all
of a Member’s Units in a Transfer permitted by this Agreement, subject to the
provisions of Section 9.4, such Member shall cease to be a Member.

ARTICLE XII
EXCHANGE RIGHTS
12.1    Class A Common Unit for Class A Common Stock.
(a)    Subject to adjustment as provided in this Article XII and other
provisions of this Agreement, each Member that is a Sponsor Member or a Founder
Member shall be entitled at any time (subject to the availability of an
exemption to the registration requirements of the Securities Act or other
applicable law or a registration statement then in effect with respect to such
issuance and subsequent transfer by such Exchanging Unitholder) and from time to
time, upon the terms and subject to the conditions hereof, to surrender Paired
Interests (other than any Paired Interest that includes an Unvested Unit) to
PubCo in exchange for the delivery to such Exchanging Unitholder of a number of
shares of Class A Common Stock that is equal to the product of the number of
Paired Interests surrendered multiplied by the Paired Interest Exchange Rate
(such exchange, a “Paired Interest Exchange”); provided


50

--------------------------------------------------------------------------------




that, absent a waiver by the Managing Member, any such Exchange is for a minimum
of the lesser of 1,000 Paired Interests or all of the Paired Interests (other
than any Paired Interest that includes an Unvested Unit) held by such Exchanging
Unitholder.
(b)    Subject to adjustment as provided in this Article XII and other
provisions of this Agreement, each Member that is not a Sponsor Member or a
Founder Member shall be entitled from and after one hundred eighty (180) days
following the consummation of the date of the closing of the initial public
offering and sale of Class A Common Stock (as contemplated by PubCo’s
Registration Statement on Form S-1 (File No. 333-236674), the “Initial Public
Offering”) (or, if earlier, at any time, as may be determined by the Managing
Member, if the Managing Member determines, in its sole discretion, that there is
an available exemption to the registration requirements of the Securities Act or
other applicable law or a registration statement is then in effect with respect
to such issuance and subsequent transfer by such Exchanging Unitholder), upon
the terms and subject to the conditions hereof, to elect to effect a Paired
Interest Exchange; provided that, absent a waiver by the Managing Member, any
such Exchange, together with any Class P Unit Exchange, is for a minimum of the
lesser of the aggregate of (x) 100 Paired Interests and Vested Units or (y) all
of the Paired Interests (other than any Paired Interest that includes an
Unvested Unit) and Vested Units held by such Exchanging Unitholder, as
applicable.
(c)    PubCo shall (i) contribute to Intermediate Holdings all Class A Common
Units it receives and Intermediate Holdings shall automatically be admitted as a
Member in respect of such Class A Common Units and (ii) cancel all shares of
Class B Common Stock it receives in connection with any Paired Interest
Exchange.
12.2    Class P Unit for Class A Common Stock.
(a)    Subject to adjustment as provided in this Article XII and other
provisions of this Agreement, each Member shall be entitled from and after one
hundred eighty (180) days following the consummation of the date of the closing
of the Initial Public Offering (or, if earlier, at any time, as may be
determined by the Managing Member, if the Managing Member determines, in its
sole discretion, that there is an available exemption to the registration
requirements of the Securities Act or other applicable law or a registration
statement is then in effect with respect to such issuance and subsequent
transfer by such Exchanging Unitholder), upon the terms and subject to the
conditions hereof, to surrender Employee Incentive Units that are Vested Units
(such units, “Exchanged Class P Units”) to the Company, in exchange for the
delivery to such Exchanging Unitholder of a number of shares of Class A Common
Units that is equal to the product of the number of Exchanged Class P Units
surrendered multiplied by the Class P Unit Exchange Rate (such exchange, a
“Class P Unit Exchange”), which newly issued Class A Common Units will be
surrendered to PubCo in exchange for an equal number of shares of Class A Common
Stock; provided that if the number of shares of Class A Common Stock determined
by the foregoing calculation is a negative number, it shall be deemed to be zero
(0); provided, further, that, absent a waiver by the Managing Member, any such
Exchange, together with any Exchange pursuant to Section 12.1(b), is for a
minimum of the lesser of the aggregate of (x) 100 Paired Interests and Vested
Units or (y) all of the Paired Interests (other than any Paired Interest that


51

--------------------------------------------------------------------------------




includes an Unvested Unit) and Vested Units held by such Exchanging Unitholder,
as applicable.
(b)    (i) PubCo shall contribute to Intermediate Holdings all Class A Common
Units it receives and Intermediate Holdings shall automatically be admitted as a
Member in respect of such Class A Common Units and (ii) the Company shall cancel
all Class P Units it receives in connection with any Class P Unit Exchange.
12.3    Exchange Procedures.
(a)    A Member shall exercise its right to make an Exchange as set forth in
Section 12.1 or 12.2 hereof, as applicable, by delivering to PubCo and to
Intermediate Holdings a written election of Exchange in respect of the Paired
Interests or the Exchanged Class P Units, as applicable, to be exchanged
substantially in the form of Exhibit A hereto and any certificates, if any,
representing Class A Common Units, shares of Class B Common Stock and/or
Exchanged Class P Units, as applicable, duly executed by such holder or such
holder’s duly authorized attorney, in each case delivered during normal business
hours at the principal executive offices of PubCo and of Intermediate Holdings.
An Exchange pursuant to Section 12.1 or 12.2 hereof shall be deemed to have been
effected on the Business Day (such Business Day, the “Exchange Date”)
immediately following the earliest Business Day as of which PubCo and
Intermediate Holdings have received the items specified in the first sentence of
this Section 12.3(a); provided that if such items are received by PubCo and
Intermediate Holdings after 5:00 p.m. New York City time, then the Exchange Date
shall be the second Business Day following the date of such receipt; provided,
however, that if the Exchanging Unitholder has specified that the Exchange shall
be contingent upon the consummation of a purchase by another Person or effective
upon a specified future date, the Exchange Date shall be deemed to be the date
immediately prior to the close of the business on the date on which such
contingency is met or at such specified future date, as applicable. On the
Exchange Date, all rights of the Exchanging Unitholder as a holder of the Class
A Common Units, shares of Class B Common Stock and/or Exchanged Class P Units,
as applicable, that are subject to the Exchange shall cease, PubCo shall reflect
the issuance of the shares of Class A Common Stock to be received by the
Exchanging Unitholder in respect of such Exchange on its stock ledger and, from
and after the Exchange Date, such Exchanging Unitholder shall be treated for all
purposes as having become the record holder of the shares of Class A Common
Stock to be received by the Exchanging Unitholder in respect of such Exchange.
Notwithstanding anything herein to the contrary, a Member may withdraw or amend
a written election of Exchange, in whole or in part, at any time prior to the
effectiveness of the Exchange by delivery of a written notice of withdrawal to
PubCo and Intermediate Holdings specifying (1) the number of withdrawn Paired
Interests, (2) if any, the number of Paired Interests as to which the election
of Exchange remains in effect, and (3) if the Member so determines, revised
timing of the Exchange or any other new or revised information in the election
of Exchange.
(b)    As promptly as practicable following the delivery of such a written
election of Exchange and any certificates, if any, representing Class A Common
Units, shares of Class B Common Stock and/or Exchanged Class P Units, as
applicable, and in any event no later than three (3) Business Days after such
delivery of such written election of Exchange


52

--------------------------------------------------------------------------------




and such certificates, if any, PubCo shall deliver or cause to be delivered at
the offices of the then-acting registrar and transfer agent of the Class A
Common Stock or, if there is no then-acting registrar and transfer agent of the
Class A Common Stock, (x) in the case of the Sponsor Members, at the address set
forth on such Member’s signature page to this Agreement (or at such other
address as such Member may designate to PubCo) and (y) in the case of all other
Members, at the principal executive offices of PubCo, evidence of the number of
shares of Class A Common Stock deliverable upon such Exchange registered in the
name of the relevant Exchanging Unitholder. To the extent the Class A Common
Stock is settled through the facilities of the DTC, PubCo will, subject to
Section 12.3(c) hereof, upon the written instruction of an Exchanging
Unitholder, deliver the shares of Class A Common Stock deliverable to such
Exchanging Unitholder, through the facilities of the DTC, to the account of the
participant of the DTC designated by such Exchanging Unitholder. PubCo shall
take such actions as may be required to ensure the performance by Intermediate
Holdings of its obligations under this Article XII, including the issuance and
deliver of shares of Class A Common Stock to or for the account of, or at the
direction of, the Company in exchange for the delivery to PubCo of a number of
Paired Interests or Exchanged Class P Units that is equal to the number of
Paired Interests or Exchanged Class P Units, as applicable, surrendered by an
Exchanging Unitholder, subject to adjustment as provided in this Article XII and
other provisions of this Agreement.
(c)    PubCo, the Company and each Exchanging Unitholder shall bear their own
expenses in connection with the consummation of any Exchange, whether or not any
such Exchange is ultimately consummated, except that the Company shall bear any
transfer taxes, stamp taxes or duties, or other similar taxes in connection
with, or arising by reason of, any Exchange; provided, however, that if any
shares of Class A Common Stock are to be delivered in a name other than that of
the Exchanging Unitholder that requested the Exchange (or the DTC or its nominee
for the account of a participant of the DTC that will hold the shares for the
account of such Exchanging Unitholder), then such Exchanging Unitholder and/or
the person in whose name such shares are to be delivered shall pay to the
Company or PubCo, as applicable, the amount of any transfer taxes, stamp taxes
or duties, or other similar taxes in connection with, or arising by reason of,
such Exchange or shall establish to the reasonable satisfaction of the Company
that such tax has been paid or is not payable.
(d)    PubCo and the Company may adopt reasonable procedures for the
implementation of the Exchange provisions set forth in this Article XII,
including, without limitation, procedures for the giving of notice of an
election of exchange.
(e)    Notwithstanding anything to the contrary herein, to the extent a Member
surrenders for exchange a fraction of a Paired Interest or a Exchanged Class P
Unit, as applicable, the Company may in its sole discretion deliver to such
holder a cash amount equal to the market value of such fraction in lieu of
delivering a fraction of a share of Class A Common Stock.
12.4    Limitations on Exchanges.
(a)    The Exchange procedures described in this Article XII are intended to
ensure that the Company not be treated as a “publicly traded partnership” under
Section 7704


53

--------------------------------------------------------------------------------




of the Code. Notwithstanding anything to the contrary herein, to the extent
PubCo or the Company shall determine in good faith that the Class A Common Units
or the Class P Units do not meet the requirements of Treasury Regulation section
1.7704-1(h) or that an Exchange would otherwise pose a material risk that the
Company would be treated as a “publicly traded partnership” under Section 7704
of the Code, PubCo or the Company, as the case may be, shall use reasonable best
efforts to identify one or more practical solutions that would eliminate or
minimize such risk in a manner that minimizes adverse impact on the Exchange
procedures. If PubCo or the Company determines in good faith it is necessary or
advisable to impose any restrictions on a Paired Interest Exchange to prevent
the Company from being treated as a “publicly traded partnership” under Section
7704 of the Code, then before imposing any such restrictions, PubCo or the
Company shall first consult in good faith with each Member that is a Sponsor
Member in order to attempt to ameliorate the cause of such restrictions.
Notwithstanding anything to the contrary herein, no Exchange shall be permitted
(and, if attempted, shall, to the fullest extent permitted by law, be void ab
initio) if, in the good faith determination of PubCo or of the Company, such an
Exchange would pose a material risk that the Company would be treated as a
“publicly traded partnership” under Section 7704 of the Code.
(b)    For the avoidance of doubt, and notwithstanding anything to the contrary
herein, a Member shall not be entitled to effect an Exchange to the extent PubCo
or the Company reasonably determines that such Exchange (i) would be prohibited
by law or regulation (including, without limitation, the unavailability of any
requisite registration statement filed under the Securities Act or any exemption
from the registration requirements thereunder) or (ii) would not be permitted
under any other agreements with PubCo or its subsidiaries by which such Member
is bound (including, without limitation, this Agreement) or any written policies
of PubCo related to unlawful or inappropriate trading applicable to its
directors, officers or other personnel. Upon such determination, PubCo shall
notify the Member requesting the Exchange of such determination, which notice
shall include an explanation in reasonable detail as to the reason that the
Exchange has not been effected.
12.5    Adjustment.
(a)    The Exchange Rate shall be adjusted accordingly if there is: (i) any
subdivision (by any unit split, unit distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse unit
split, reclassification, reorganization, recapitalization or otherwise) of the
applicable Units or Class B Common Stock that is not accompanied by a
substantively identical subdivision or combination of the Class A Common Stock;
or (ii) any subdivision (by any stock split, stock dividend or distribution,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse stock split, reclassification, reorganization, recapitalization or
otherwise) of the Class A Common Stock that is not accompanied by a
substantively identical subdivision or combination of shares of Class B Common
Stock or the applicable Units, in each case, to the extent necessary to maintain
the economic equivalency in the value surrendered for exchange and the value
received, as determined by PubCo in its sole discretion; provided, however, that
no adjustment to the Exchange Rate will be made solely as a result of a stock
dividend by PubCo that is effected in order to maintain the relationship between
the shares of Class A Common Stock and Class A Common Units. If there is any
reclassification, reorganization,


54

--------------------------------------------------------------------------------




recapitalization or other similar transaction in which the Class A Common Stock
is converted or changed into another security, securities or other property,
then upon any subsequent Exchange, an Exchanging Unitholder shall be entitled to
receive the amount of such security, securities or other property that such
Exchanging Unitholder would have received if such Exchange had occurred
immediately prior to the effective date of such reclassification,
reorganization, recapitalization or other similar transaction, taking into
account any adjustment as a result of any subdivision (by any split,
distribution or dividend, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse split, reclassification, recapitalization
or otherwise) of such security, securities or other property that occurs after
the effective time of such reclassification, reorganization, recapitalization or
other similar transaction. Except as may be required in the immediately
preceding sentence, no adjustments in respect of distributions shall be made
upon the Exchange of any Paired Interest or Exchanged Class P Unit, as
applicable. This Agreement shall apply to, mutatis mutandis, and all references
to “Paired Interests” and “Exchanged Class P Units” shall be deemed to include,
any security, securities or other property of PubCo or the Company which may be
issued in respect of, in exchange for or in substitution of shares of Class B
Common Stock, Class A Common Units or Class P Units, as applicable, by reason of
stock or unit split, reverse stock or unit split, stock or unit dividend or
distribution, combination, reclassification, reorganization, recapitalization,
merger, exchange (other than an Exchange) or other transaction.
(b)    This Agreement shall apply to the Paired Interests or Class P Units held
by the Members and their Permitted Transferees as of the date hereof, as well as
any Paired Interests or Class P Units hereafter acquired by a Member and his or
her or its Permitted Transferees.
12.6    Class A Common Stock to be Issued.
(a)    PubCo shall at all times reserve and keep available out of its authorized
but unissued Class A Common Stock, solely for the purpose of issuance upon an
Exchange, such number of shares of Class A Common Stock as shall be deliverable
upon any such Exchange; provided that nothing contained herein shall be
construed to preclude PubCo or the Company from satisfying its obligations in
respect of the Exchange of the Paired Interests or the Exchanged Class P Units
by delivery of shares of Class A Common Stock which are held in the treasury of
PubCo or are held by the Company or any of their subsidiaries or by delivery of
purchased shares of Class A Common Stock (which may or may not be held in the
treasury of PubCo or held by any subsidiary thereof). PubCo and the Company
covenant that all Class A Common Stock issued upon an Exchange will, upon
issuance, be validly issued, fully paid and non-assessable.
(b)    PubCo and the Company covenant and agree that, to the extent that a
registration statement under the Securities Act is effective and available for
shares of Class A Common Stock to be delivered with respect to any Exchange,
shares that have been registered under the Securities Act shall be delivered in
respect of such Exchange. In the event that any Exchange in accordance with this
Agreement is to be effected at a time when any required registration has not
become effective or otherwise is unavailable, upon the request and with the
reasonable cooperation of the Member requesting such Exchange, PubCo and the
Company shall use commercially reasonable efforts to promptly facilitate such
Exchange pursuant to any reasonably available exemption from such registration
requirements. PubCo and the


55

--------------------------------------------------------------------------------




Company shall use commercially reasonable efforts to list the Class A Common
Stock required to be delivered upon Exchange prior to such delivery upon each
national securities exchange or inter-dealer quotation system upon which the
outstanding Class A Common Stock may be listed or traded at the time of such
delivery.
(c)    PubCo agrees that it shall use its reasonable best efforts to take all
reasonable steps as may be required to cause to qualify for exemption under Rule
16b-3(d) or (e), as applicable, under the Exchange Act, and to be exempt for
purposes of Section 16(b) under the Exchange Act, any acquisitions from, or
dispositions to, PubCo of equity securities of PubCo (including derivative
securities with respect thereto) and any securities that may be deemed to be
equity securities or derivative securities of PubCo for such purposes that
result from the transactions contemplated by this Agreement, by each executive
officer (including the chief accounting officer) or director of PubCo.
12.7    Restrictions. Any restrictions on transfer of Units under any agreements
with PubCo or any of its subsidiaries to which an Exchanging Unitholder may be
party shall apply, mutatis mutandis, to any shares of Class B Common Stock held
by such Exchanging Unitholder.
12.8    Tax Treatment; Tax Withholding.
(a)    As required by the Code and the Treasury Regulations, the parties shall
report any Exchange consummated hereunder as a taxable sale of Class A Common
Units and shares of Class B Common Stock or Exchanged Class P Units, as
applicable, by a Member to PubCo, and no party shall take a contrary position on
any income tax return, amendment thereof or communication with a taxing
authority unless an alternate position is permitted under the Code and Treasury
Regulations and PubCo consents in writing.
(b)    Notwithstanding any other provision in this Agreement, PubCo, the Company
and their agents and affiliates shall have the right to deduct and withhold
taxes (including Class A Common Stock with a fair market value determined in the
sole discretion of PubCo equal to the amount of such taxes) from any payments to
be made pursuant to the transactions contemplated by this Agreement if, in their
opinion, such withholding is required by law, and shall be provided with any
necessary tax forms, including Form W-9 or the appropriate series of Form W-8,
as applicable, and any similar information; provided that PubCo may, in its sole
discretion, allow an Exchanging Unitholder to pay such taxes owed on the
Exchange of Class A Common Units and shares of Class B Common Stock or Exchanged
Class P Units, as applicable, for shares of Class A Common Stock in cash in lieu
of PubCo withholding or deducting such taxes. To the extent that any of the
aforementioned amounts are so withheld, such withheld amounts shall be treated
for all purposes of this Agreement as having been delivered and paid to the
recipient of the payments in respect of which such deduction and withholding was
made. To the extent that any payment pursuant to this Agreement is not reduced
by such deductions or withholdings, such recipient shall indemnify the
applicable withholding agent for any amounts imposed by any taxing authority
together with any costs and expenses related thereto.


56

--------------------------------------------------------------------------------





ARTICLE XIII
DISSOLUTION AND WINDING UP
13.1    Dissolution. The Company shall not be dissolved by the admission of
Additional Members or Substituted Members or the attempted withdrawal or
resignation of a Member. The Company shall dissolve, and its affairs shall be
wound up, upon:
(a)    the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Delaware Act;
(b)    any event which makes it unlawful for the business of the Company to be
carried on by the Members;
(c)    at any time there are no Members, unless the Company is continued in
accordance with the Delaware Act; or
(d)    the determination of the Managing Member in its sole discretion; provided
that in the event of a dissolution pursuant to this clause (d), the relative
economic rights of each class of Units immediately prior to such dissolution
shall be preserved to the greatest extent practicable with respect to
distributions made to Members pursuant to Section 13.2 in connection with the
winding up of the Company, taking into consideration tax and other legal
constraints that may adversely affect one or more parties hereto and subject to
compliance with applicable laws and regulations, unless, and to the extent that,
with respect to any class of Units, holders of not less than 90% of the Units of
such class consent in writing to a treatment other than as described above;
provided, that if the dissolution of the Company pursuant to and in accordance
with clauses (b) or (d) in this Section 13.1 would have a material adverse
effect on any Member, the dissolution of the Company shall require the prior
written consent of such Member, which consent shall not be unreasonably
withheld.
Except as otherwise set forth in this Article XIII, the Company is intended to
have perpetual existence. An Event of Withdrawal shall not, in and of itself,
cause a dissolution of the Company and the Company shall continue in existence
subject to the terms and conditions of this Agreement.
13.2    Winding Up and Termination. On dissolution of the Company, the Managing
Member shall act as liquidating trustee or may appoint one or more Persons as
liquidating trustee. The liquidating trustee shall proceed diligently to wind up
the affairs of the Company and make final distributions as provided herein and
in the Delaware Act. The costs of winding up shall be borne as a Company
expense. Until final distribution, the liquidating trustee shall continue to
operate the Company properties with all of the power and authority of the
Managing Member. The steps to be accomplished by the liquidating trustee are as
follows:
(a)    as promptly as possible after dissolution and again after completion of
the winding up, the liquidating trustee shall cause a proper accounting to be
made by a recognized firm of certified public accountants of the Company’s
assets, liabilities and


57

--------------------------------------------------------------------------------




operations through the last day of the calendar month in which the dissolution
occurs or the completion of the winding up is completed, as applicable;
(b)    the liquidating trustee shall pay, satisfy or discharge from Company
funds all of the debts, liabilities and obligations of the Company (including,
without limitation, all expenses incurred of winding up) or otherwise make
adequate provision for payment and discharge thereof (including, without
limitation, the establishment of a cash fund for contingent, conditional or
unmatured liabilities in such amount and for such term as the liquidating
trustee may reasonably determine); and
(c)    all remaining assets of the Company shall be distributed to the Members
in accordance with Section 4.1(c) by the end of the Taxable Year of the Company
during which the winding up of the Company occurs (or, if later, by ninety (90)
days after the date of the winding up); provided that no distributions will be
made to any Member in respect of any LTIP Series once such Member’s LTIP Series
Sub-Account in respect of such LTIP Series is zero (taking into account
adjustments resulting from this Section 13.2).
The distribution of cash and/or property to Members in accordance with the
provisions of this Section 13.2 and Section 13.3 constitutes a complete return
to the Members of their Capital Contributions and a complete distribution to the
Members of their interest in the Company and all the Company’s property and
constitutes a compromise to which all Members have consented within the meaning
of the Delaware Act. To the extent that a Member returns funds to the Company,
it has no claim against any other Member for those funds.
13.3    Deferment; Distribution in Kind. Notwithstanding the provisions of
Section 13.2, but subject to the order of priorities set forth therein, if upon
dissolution of the Company the liquidating trustee determines that an immediate
sale of part or all of the Company’s assets would be impractical or would cause
undue loss (or would otherwise not be beneficial) to the Members, the
liquidating trustee may, in their sole discretion, defer for a reasonable time
the winding up of any assets except those necessary to satisfy Company
liabilities (other than loans to the Company by Members) and reserves. Subject
to the order of priorities set forth in Section 13.2, the liquidating trustee
may, in their sole discretion, distribute to the Members, in lieu of cash,
either (i) all or any portion of such remaining Company assets in-kind in
accordance with the provisions of Section 13.2(c), (ii) as tenants in common and
in accordance with the provisions of Section 13.2(c), undivided interests in all
or any portion of such Company assets or (iii) a combination of the foregoing.
Any such distributions in kind shall be subject to (x) such conditions relating
to the disposition and management of such assets as the liquidating trustee deem
reasonable and equitable and (y) the terms and conditions of any agreements
governing such assets (or the operation thereof or the holders thereof) at such
time. Any Company assets distributed in kind will first be written up or down to
their Fair Market Value, thus creating Profit or Loss (if any), which shall be
allocated in accordance with Section 4.2. The liquidating trustee shall
determine the Fair Market Value of any property distributed in accordance with
the valuation procedures set forth in Article XIV.
13.4    Cancellation of Certificate. On completion of the winding up of the
Company’s affairs and distribution of Company assets as provided herein, the
Company is terminated (and the Company shall not be terminated prior to such
time), and the Managing Member (or such other Person or Persons as the Delaware
Act may require or permit) shall file a certificate of cancellation


58

--------------------------------------------------------------------------------




with the Secretary of State of Delaware, cancel any other filings made pursuant
to this Agreement that are or should be canceled and take such other actions as
may be necessary to terminate the Company. The Company shall be deemed to
continue in existence for all purposes of this Agreement until it is terminated
pursuant to this Section 13.4.
13.5    Reasonable Time for Winding Up. A reasonable time shall be allowed for
the orderly winding up of the business and affairs of the Company and the
liquidation of its assets pursuant to Sections 13.2 and 13.3 in order to
minimize any losses otherwise attendant upon such winding up.
13.6    Return of Capital. The liquidating trustee shall not be personally
liable for the return of Capital Contributions or any portion thereof to the
Members (it being understood that any such return shall be made solely from
Company assets).

ARTICLE XIV
VALUATION
14.1    Value. Except as otherwise specifically set forth in a Management
Member’s Employee Incentive Unit Agreement with respect to the determination of
Fair Market Value of a Management Member’s Employee Incentive Units, “Fair
Market Value” of any asset, property or equity interest means the amount which a
seller of such asset, property or equity interest would receive in a sale of
such asset, property or equity interest in an arms-length transaction with an
unaffiliated third party consummated on a date determined by the Managing Member
(which may be the date on which the event occurred which necessitated the
determination of the Fair Market Value) (and after giving effect to any transfer
taxes payable in connection with such sale). Notwithstanding the foregoing, in
making the determination of Fair Market Value as described in Section 14.2, the
Managing Member, the Disputing Member (as defined below) and any investment
banking firm (as described below) shall not give effect or take into account any
“minority discount” or “liquidity discount” (or any similar discount arising out
of the fact that the Units are restricted or is not registered with the
Securities and Exchange Commission, publicly traded or listed on a securities
exchange), but shall value the Company and its Subsidiaries and their respective
businesses in their entirety on an enterprise basis using any variety of
industry recognized valuation techniques commonly used to value businesses.
14.2    Determination and Dispute. Fair Market Value shall be determined by the
Managing Member (or, if pursuant to Section 13.3, the liquidating trustee) in
its good faith judgment in such manner as it deems reasonable and using all
factors, information and data deemed to be pertinent. Notwithstanding the
foregoing, at the request of any Founder Member, Carlyle Member or TA Member (a
“Disputing Member”), the Managing Member will retain an investment banking firm
of recognized national standing reasonably acceptable to such Founder Member,
Carlyle Member or TA Member to determine the Fair Market Value of such Units,
assets or consideration.


59

--------------------------------------------------------------------------------





ARTICLE XV
GENERAL PROVISIONS
15.1    Power of Attorney.
(a)    Each holder of Units hereby constitutes and appoints the Managing Member
and the liquidating trustee, with full power of substitution, as his, her or its
true and lawful agent and attorney-in-fact, with full power and authority in
his, her or its name, place and stead, to:
(i)    execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (A) this Agreement, all certificates and other
instruments and all amendments thereof which the Managing Member deems
appropriate or necessary to form, qualify, or continue the qualification of, the
Company as a limited liability company in the State of Delaware and in all other
jurisdictions in which the Company may conduct business or own property; (B) all
instruments which the Managing Member deems appropriate or necessary to reflect
any amendment, change, modification or restatement of this Agreement in
accordance with its terms; (C) all conveyances and other instruments or
documents which the Managing Member deems appropriate or necessary to reflect
the dissolution and winding up of the Company pursuant to the terms of this
Agreement, including a certificate of cancellation; and (D) all instruments
relating to the admission, withdrawal or substitution of any Member pursuant to
Article X or Article XI; and
(ii)    sign, execute, swear to and acknowledge all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the reasonable judgment of the Managing Member, to evidence, confirm or
ratify any vote, consent, approval, agreement or other action which is made or
given by such holder of Units hereunder or is consistent with the terms of this
Agreement and/or appropriate or necessary (and not inconsistent with the terms
of this Agreement), in the reasonable judgment of the Managing Member, to
effectuate the terms of this Agreement.
(b)    For the avoidance of doubt, the foregoing power of attorney does not
include the power or authority to vote any Units held by any Member on any
matter on which the Members have a right to vote, either at a meeting or by any
written consent, either as contemplated by Section 6.5 or otherwise under this
Agreement.
(c)    The foregoing power of attorney is irrevocable and coupled with an
interest, and shall survive the death, disability, incapacity, dissolution,
bankruptcy, insolvency or termination of any holder of Units and the Transfer of
all or any portion of his, her or its Units and shall extend to such holder’s
heirs, successors, assigns and personal representatives.
15.2    Amendments.
(a)    The Managing Member (pursuant to its power of attorney from the holders
of Units as provided in Section 15.1 or otherwise), without the consent of any
holder of Units, may amend any provision of this Agreement, and execute, swear
to, acknowledge,


60

--------------------------------------------------------------------------------




deliver, file and record whatever documents may be required in connection
therewith, to reflect:
(i)    a change in the name of the Company or the location of the principal
place of business of the Company;
(ii)    admission, substitution, removal or withdrawal of Members or Assignees
in accordance with this Agreement;
(iii)    a change that does not adversely affect any holder of Units in any
material respect in its capacity as an owner of Units and is necessary or
desirable to satisfy any requirements, conditions or guidelines contained in any
opinion, directive, order, ruling or regulation of any United States federal or
state agency or judicial authority or contained in any United States federal or
state statute; or
(iv)    as contemplated by Section 3.1(c).
(b)    Except as provided in Section 2.2 and Section 15.2(a), this Agreement may
not be amended or modified except with the consent of the Managing Member and,
so long as the applicable Group has a Group Ownership Percentage of at least
15%, the consent or approval of each of the TA Majority Interest and the Carlyle
Majority Interest. Notwithstanding the preceding sentence, (i) no consent or
approval shall be required for the Company to admit a Permitted Transferee as a
Member following an Exempt Transfer completed in compliance with this Agreement,
(ii) the Founder Majority Interest must also consent to or approve any
amendments or modifications to Article IV or any other amendments or
modifications that affect the rights granted to the Founder Members in such
sections in any material respect, and (iii) if the applicable Group has a Group
Ownership Percentage of less than 15%, the TA Majority Interest and the Carlyle
Majority Interest must also consent to or approve any amendments or
modifications to Article IV, Section 9.1, Section 13.2, this Section 15.2 or
related definitions or any other amendments or modifications that affect the
rights granted to the applicable Group in such sections in any material respect,
including, without limitation, changes to the number of shares of Class A Common
Stock issued upon an Exchange, either through an amendment to the definition of
“Exchange Rate” or otherwise, or that otherwise increases the obligations or
decreases the benefits to the applicable Group. Notwithstanding the foregoing,
any amendment which would materially and adversely affect the rights or duties
of a Member on a discriminatory and non-pro rata basis shall require the consent
of such Member, other than those actions set forth in Section 15.2(a) above. In
addition, the amendment of any specific approval, consent, voting right, or
transfer rights of a specified Member shall require the approval of such Member,
provided that such Member holds the number of Units, as applicable, required to
exercise such rights. Any amendment or modification effected in accordance with
this Section 15.2(b) shall be effective, in accordance with its terms, with
respect to the rights and obligations of and binding upon all Members. For the
avoidance of doubt, without any action or requirement of consent by any Member,
the Company shall update the books and records of the Company to remove a
Member’s name therefrom once such Member no longer holds any Equity Securities,
following which such Person shall cease to be a “Member” or have any rights or
obligations under this Agreement.


61

--------------------------------------------------------------------------------




15.3    Title to Company Assets. The Company assets shall be deemed to be owned
by the Company as an entity, and no holder of Units, individually or
collectively, shall have any ownership interest in such Company assets or any
portion thereof. The Managing Member hereby declares and warrants that any
Company assets for which legal title is held in its name or the name of any
nominee shall be held in trust by the Managing Member or such nominee for the
use and benefit of the Company in accordance with the provisions of this
Agreement. All Company assets shall be recorded as the property of the Company
on its books and records, irrespective of the name in which legal title to such
Company assets is held.
15.4    Addresses and Notices. Any notice provided for in this Agreement will be
in writing and will be either personally delivered, or received by certified
mail, return receipt requested, sent by reputable overnight courier service
(charges prepaid) or facsimile to the Company at the address set forth below and
to any other recipient and to any holder of Units at such address as indicated
by the Company’s records, or at such address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder when
delivered personally or sent by facsimile (provided confirmation of transmission
is received), three days after deposit in the U.S. mail and one day after
deposit with a reputable overnight courier service. The Company’s address is:
To the Company:
ZoomInfo Holdings LLC
c/o ZoomInfo Technologies Inc.
805 Broadway Street, Suite 900
Vancouver, WA 98660
Attention: Anthony Stark, General Counsel
Email: anthony.stark@zoominfo.com
To the Managing Member:
ZoomInfo Intermediate Holdings LLC
c/o ZoomInfo Technologies Inc.
805 Broadway Street, Suite 900
Vancouver, WA 98660
Attention: Anthony Stark, General Counsel
Email: anthony.stark@zoominfo.com
in each case, with a copy (which shall not constitute written notice) to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attention: Richard A. Fenyes
Telecopy No.: (212) 455-2502
Email: rfenyes@stblaw.com


62

--------------------------------------------------------------------------------




15.5    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.
15.6    Creditors. None of the provisions of this Agreement shall be for the
benefit of or enforceable by any creditors of the Company or any of its
Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Company Profits,
Losses, Distributions, capital or property other than as a secured creditor.
15.7    Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute a waiver of
any such breach or any other covenant, duty, agreement or condition.
15.8    Counterparts. This Agreement may be executed in separate counterparts,
each of which will be an original and all of which together shall constitute one
and the same agreement binding on all the parties hereto.
15.9    Applicable Law; Waiver of Jury Trial. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware. Any dispute relating hereto shall be heard in the state or federal
courts of Delaware, and the parties agree to exclusive jurisdiction and venue
therein and waive, to the fullest extent permitted by law, any objection based
on venue or forum non conveniens with respect to any action instituted therein.
The parties hereto hereby consent to service being made through the notice
procedures set forth in Section 15.4 and irrevocably submit to the jurisdiction
of the aforesaid courts. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
15.10    Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
15.11    Further Action. The parties shall use commercially reasonable efforts
to execute and deliver all documents, provide all information and take or
refrain from taking such actions as may be necessary or appropriate to achieve
the purposes of this Agreement.


63

--------------------------------------------------------------------------------




15.12    Delivery by Facsimile. This Agreement and any signed agreement or
instrument entered into in connection with this Agreement or contemplated
hereby, and any amendments hereto or thereto, to the extent signed and delivered
by means of a facsimile machine or electronic transmission (i.e., in portable
document format), shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of any party hereto or to any such agreement or instrument, each
other party hereto or thereto shall re-execute original forms thereof and
deliver them to all other parties. No party hereto or to any such agreement or
instrument shall raise the use of a facsimile machine or electronic transmission
to deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or
electronic transmission as a defense to the formation of a contract and each
such party forever waives any such defense. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to this
Agreement or any document to be signed in connection with this Agreement shall
be deemed to include electronic signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, and the
parties hereto consent to conduct the transactions contemplated hereunder by
electronic means.
15.13    Offset. Whenever the Company is to pay any sum to any holder of Units
or any Affiliate or related person thereof, any undisputed amounts that such
holder of Units or such Affiliate or related person owes to the Company (such
lack of dispute to be evidenced by written confirmation of such by such holder
of Units or related person thereof) may be deducted from that sum before
payment.
15.14    Entire Agreement. This Agreement, those documents expressly referred to
herein (including the Reorganization Agreement and the Tax Receivable
Agreements) and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral (including the Prior Agreement), which may have related to the
subject matter hereof in any way.
15.15    Remedies. Each holder of Units shall have all rights and remedies set
forth in this Agreement and all rights and remedies which such Person has been
granted at any time under any other agreement or contract and all of the rights
which such Person has under any law. Any Person having any rights under any
provision of this Agreement or any other agreements contemplated hereby shall be
entitled to seek to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law.
15.16    Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. Whenever required by the context, any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation. Reference to any agreement,
document or


64

--------------------------------------------------------------------------------




instrument means such agreement, document or instrument as amended or otherwise
modified from time to time in accordance with the terms thereof, and if
applicable hereof. Wherever required by the context, references to a Fiscal Year
shall refer to a portion thereof. The use of the words “or,” “either” and “any”
shall not be exclusive. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, to the fullest extent permitted by
law, this Agreement shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Wherever a conflict exists between this Agreement and any other
agreement, this Agreement shall control but solely to the extent of such
conflict.
15.17    Spousal Consent. Each Member who is married severally represents that
true and complete copies of this Agreement and all documents to be executed by
such Member hereunder have been furnished to his or her spouse; represents and
warrants to the Company and to the other Members that such spouse has read this
Agreement and all related documents applicable to such Member, is familiar with
each of their terms, and has agreed to be bound to the obligations of such
Member hereunder and thereunder.
*           *           *           *           *


65

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Fifth Amended and
Restated Limited Liability Company Agreement as of the date first written above.
ZOOMINFO HOLDINGS LLC
 
 
 
 
 
 
By:
/s/ Anthony Stark
Name: Anthony Stark
Title: Secretary, General Counsel
 
 
 
 
 
 
ZOOMINFO TECHNOLOGIES INC., as Managing Member immediately prior to the
consummation of the Blocker Mergers and on its behalf
 
 
 
 
 
 
By:
/s/ Anthony Stark
Name: Anthony Stark
Title: General Counsel and Corporate Secretary
 
 
 
 
 
 
ZOOMINFO INTERMEDIATE HOLDINGS LLC, as Managing Member immediately after the
consummation of the Blocker Mergers and on its behalf
 
 
 
 
 
 
By:
/s/ Anthony Stark
Name: Anthony Stark
Title: General Counsel and Corporate Secretary



Signature Page to Fifth Amended and Restated Limited Liability Company Agreement

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Fifth Amended and
Restated Limited Liability Company Agreement as of the date first written above.
MEMBERS
 
 
DO HOLDINGS (WA), LLC
 
 
 
 
 
 
By:
/s/ Henry Schuck
Name: Henry Schuck
Title: Chief Executive Officer
 
 
 
 
HSKB FUNDS, LLC
 
 
By: HLS Management, LLC, its manager
 
 
 
 
 
 
By:
/s/ Henry Schuck
Name: Henry Schuck
Title: Authorized Signatory



Signature Page to Fifth Amended and Restated Limited Liability Company Agreement

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Fifth Amended and
Restated Limited Liability Company Agreement as of the date first written above.
MEMBERS
 
 
22C MAGELLAN HOLDINGS LLC
 
 
 
 
 
 
By:
/s/ D. Randall Winn
Name: D. Randall Winn
Title: Authorized Signatory
 
 
 
 
By:
/s/ Eric Edell
Name: Eric Edell
Title: Authorized Signatory
 
 
Address: c/o 70 East 55th Street, 14th Floor
New York, New York 10022
 
 



Signature Page to Fifth Amended and Restated Limited Liability Company Agreement

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Fifth Amended and
Restated Limited Liability Company Agreement as of the date first written above.
MEMBERS
 
 
CARLYLE PARTNERS VI EVERGREEN HOLDINGS, L.P.
 
 
By: TC Group VI SI, L.P., its general partner
 
 
By: TC Group VI SI, L.L.C., its general partner
 
 
 
 
 
 
By:
/s/ Patrick McCarter
Name: Patrick McCarter
Title: Authorized Person
 
 
 
 
 
 
Address: c/o The Carlyle Group 
2710 Sand Hill Road, 1st Floor 
Menlo Park, CA 94025



Signature Page to Fifth Amended and Restated Limited Liability Company Agreement

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Fifth Amended and
Restated Limited Liability Company Agreement as of the date first written above.
MEMBERS
 
 
TA XI DO AIV, L.P.
 
 
By: TA Associates XI GP, L.P., its general partner
 
 
By: TA Associates, L.P., its general partner
 
 
By: TA Associates US Holding Corp., its general partner
 
 
 
 
By:
/s/ Gregory M. Wallace
Name: Gregory M. Wallace
Title: Chief Financial Officer, Funds
 
 
 
 
Address: 200 Clarendon Street
 
56th Floor
 
Boston, Massachusetts 022116
 
 
TA SDF III DO AIV, L.P.
 
 
By: TA Associates SDF III GP, L.P., its general partner
 
 
By: TA Associates, L.P., its general partner
 
 
By: TA Associates US Holding Corp., its general partner
 
 
 
 
By:
/s/ Gregory M. Wallace
Name: Gregory M. Wallace
Title: Chief Financial Officer, Funds
 
 
 
 
Address: 200 Clarendon Street
 
56th Floor
 
Boston, Massachusetts 022116



Signature Page to Fifth Amended and Restated Limited Liability Company Agreement

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Fifth Amended and
Restated Limited Liability Company Agreement as of the date first written above.
MEMBERS
 
 
TA ATLANTIC AND PACIFIC VII-A, L.P.
 
 
By: TA Associates AP VII GP L.P., its general partner
 
 
By: TA Associates, L.P., its general partner
 
 
By: TA Associates US Holding Corp., its general partner
 
 
 
 
By:
/s/ Gregory M. Wallace
Name: Gregory M. Wallace
Title: Chief Financial Officer, Funds
 
 
Address: 200 Clarendon Street
 
56th Floor
 
Boston, Massachusetts 022116
 
 
TA INVESTORS IV, L.P.
 
 
By: TA Associates, L.P., its general partner
 
 
By: TA Associates US Holding Corp., its general partner
 
 
 
 
By:
/s/ Gregory M. Wallace
Name: Gregory M. Wallace
Title: Chief Financial Officer, Funds
 
 
 
 
Address: 200 Clarendon Street
 
56th Floor
 
Boston, Massachusetts 022116



Signature Page to Fifth Amended and Restated Limited Liability Company Agreement

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Fifth Amended and
Restated Limited Liability Company Agreement as of the date first written above.
MEMBERS
 
 
TA SDF II DO AIV, L.P.
 
 
By: TA Associates SDF II, L.P.
 
 
By: TA Associates, L.P., its general partner
 
 
By: TA Associates US Holding Corp., its general partner
 
 
 
 
By:
/s/ Gregory M. Wallace
Name: Gregory M. Wallace
Title: Chief Financial Officer, Funds
 
 
 
 
Address: 200 Clarendon Street
 
56th Floor
 
Boston, Massachusetts 022116
 
 
TA SDF II DO AIV II, L.P.
 
 
By: TA Associates SDF II, L.P.
 
 
By: TA Associates, L.P., its general partner
 
 
By: TA Associates US Holding Corp., its general partner
 
 
 
 
By:
/s/ Gregory M. Wallace
Name: Gregory M. Wallace
Title: Chief Financial Officer, Funds
 
 
 
 
Address: 200 Clarendon Street
 
56th Floor
 
Boston, Massachusetts 022116



Signature Page to Fifth Amended and Restated Limited Liability Company Agreement

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Fifth Amended and
Restated Limited Liability Company Agreement as of the date first written above.
MEMBERS
 
 
TA SDF III DO AIV II, L.P.
 
 
By: TA Associates SDF III GP, L.P., its general partner
 
 
By: TA Associates US Holding Corp., its general partner
 
 
 
 
By:
/s/ Gregory M. Wallace
Name: Gregory M. Wallace
Title: Chief Financial Officer, Funds
 
 
Address: 200 Clarendon Street
 
56th Floor
 
Boston, Massachusetts 022116
 
 
TA XI DO AIV II, L.P.
 
 
By: TA Associates XI GP, L.P., its general partner
 
 
By: TA Associates US Holding Corp., its general partner
 
 
 
 
By:
/s/ Gregory M. Wallace
Name: Gregory M. Wallace
Title: Chief Financial Officer, Funds
 
 
 
 
Address: 200 Clarendon Street
 
56th Floor
 
Boston, Massachusetts 022116



Signature Page to Fifth Amended and Restated Limited Liability Company Agreement

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Fifth Amended and
Restated Limited Liability Company Agreement as of the date first written above.
MEMBERS
 
 
TA AP VII-B DO SUBSIDIARY PARTNERSHIP, L.P.
 
 
By: TA Associates AP VII GP, L.P., its general partner
 
 
By: TA Associates US Holding Corp., its general partner
 
 
 
 
By:
/s/ Gregory M. Wallace
Name: Gregory M. Wallace
Title: Chief Financial Officer, Funds
 
 
 
 
Address: 200 Clarendon Street
 
56th Floor
 
Boston, Massachusetts 022116



Signature Page to Fifth Amended and Restated Limited Liability Company Agreement

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Fifth Amended and
Restated Limited Liability Company Agreement as of the date first written above.
MEMBERS
 
 
FIVEW DISCOVERORG LLC
 
 
By: FiveW Capital LLC, its managing member
 
 
 
 
By:
/s/ D. Randall Winn
Name: D. Randall Winn
Title: Managing Director



Signature Page to Fifth Amended and Restated Limited Liability Company Agreement

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Fifth Amended and
Restated Limited Liability Company Agreement as of the date first written above.
MEMBERS:
 
/s/ D. Randall Winn
D. Randall Winn 



Signature Page to Fifth Amended and Restated Limited Liability Company Agreement

--------------------------------------------------------------------------------





SCHEDULE I
LTIP UNITS
1.1.    Designation. A class of Units in the Company designated as “LTIP Units”
is hereby established. LTIP Units are intended to qualify as “profits interests”
in the Company. The number of LTIP Units that may be issued by the Company shall
not be limited.
1.2.    Vesting. LTIP Units may, in the sole discretion of the Managing Member,
be issued subject to vesting, forfeiture and additional restrictions on transfer
pursuant to the terms of an award, vesting or other similar agreement (a
“Vesting Agreement”). The terms of any Vesting Agreement may be modified by the
Managing Member from time to time in its sole discretion, subject to any
restrictions on amendment imposed by the relevant Vesting Agreement or by the
terms of any stock incentive plan, including without limitation the Plan,
pursuant to which the LTIP Units are issued, if applicable. LTIP Units that have
vested and are no longer subject to forfeiture under the terms of a Vesting
Agreement are referred to as “Vested LTIP Units;” all other LTIP Units are
referred to as “Unvested LTIP Units.”
1.3.    Forfeiture or Transfer of Unvested LTIP Units. Unless otherwise
specified in the relevant Vesting Agreement, upon the occurrence of any event
specified in a Vesting Agreement resulting in either the forfeiture of any LTIP
Units or the repurchase thereof by the Company at a specified purchase price,
then, upon the occurrence of the circumstances resulting in such forfeiture or
repurchase by the Company, the relevant LTIP Units shall immediately, and
without any further action, be treated as cancelled and no longer outstanding
for any purpose. Unless otherwise specified in the relevant Vesting Agreement,
no consideration or other payment shall be due with respect to any LTIP Units
that have been forfeited; provided that with respect to any distribution
declared with a record date prior to the effective date of such forfeiture, such
forfeited LTIP Units shall be included in calculating the applicable holder’s
Class A/LTIP Percentage Interest in accordance with Article IV of this
Agreement.
1.4.    Legend. Any certificate evidencing an LTIP Unit shall bear an
appropriate legend indicating that additional terms, conditions and restrictions
on transfer, including without limitation provisions set forth in the Vesting
Agreement, apply to the LTIP Unit.
1.5.    Adjustments. If an LTIP Unit Adjustment Event (as defined below) occurs,
then the Managing Member shall make a corresponding adjustment to the LTIP Units
to maintain the same correspondence between Class A Common Units and LTIP Units
as existed prior to such LTIP Unit Adjustment Event. The following shall be
“LTIP Unit Adjustment Events:” (A) the Company makes a distribution on all
outstanding Class A Common Units in Units, (B) the Company subdivides the
outstanding Class A Common Units into a greater number of Units or combines the
outstanding Class A Common Units into a smaller number of Units, or (C) the
Company issues any Units in exchange for its outstanding Class A Common Units by
way of a reclassification or recapitalization. If more than one LTIP Unit
Adjustment Event occurs, the adjustment to the LTIP Units need be made only once
using a single formula that takes into account each and every LTIP Unit
Adjustment Event as if all LTIP Unit Adjustment Events occurred simultaneously.
If the Company takes an action affecting the Class A Common Units other than
actions specifically described above as LTIP Unit Adjustment Events and in the
opinion of the Managing Member


Schedule I-1

--------------------------------------------------------------------------------




such action would require an adjustment to the LTIP Units to maintain the
correspondence between Class A Common Units and LTIP Units as it existed prior
to such action, the Managing Member shall make such adjustment to the LTIP
Units, to the extent permitted by law and by the terms of any Vesting Agreement
or stock incentive plan pursuant to which the LTIP Units have been issued, in
such manner and at such time as the Managing Member, in its sole discretion, may
determine to be appropriate under the circumstances to maintain such
correspondence. If an adjustment is made to the LTIP Units as herein provided,
the Company shall promptly file in the books and records of the Company an
officer’s certificate setting forth such adjustment and a brief statement of the
facts requiring such adjustment, which certificate shall be conclusive evidence
of the correctness of such adjustment absent manifest error. Promptly after
filing such certificate, the Company shall mail or otherwise provide notice to
each holder of LTIP Units setting forth the adjustment to his or her LTIP Units
and the effective date of such adjustment.
1.6.    Members’ Rights to Transfer. Subject to the terms of the relevant
Vesting Agreement or other document pursuant to which LTIP Units are granted, a
LTIP Unit Member may not transfer all or any portion of his or her LTIP Units.
1.7.    Allocations and Distributions.
(a)    All distributions shall be made to holders of LTIP Units in accordance
with the provisions of Article IV of this Agreement.
(b)    All allocations, including allocations of Net Profit and Net Loss of the
Company, special allocations and allocations upon final liquidation, shall be
made to holders of LTIP Units in accordance with Article IV of this Agreement.


Schedule I-2

--------------------------------------------------------------------------------





EXHIBIT A
[FORM OF]
ELECTION OF EXCHANGE
ZoomInfo Technologies Inc.
805 Broadway Street, Suite 900
Vancouver, Washington 98660
Attention: Anthony Stark, General Counsel
ZoomInfo Holdings LLC
c/o ZoomInfo Technologies Inc.
805 Broadway Street, Suite 900
Vancouver, Washington 98660
Attention: Anthony Stark, General Counsel
Reference is hereby made to the Fifth Amended and Restated Limited Liability
Company Agreement, dated as of June 3, 2020 (as amended from time to time, the
“LLC Agreement”), among ZoomInfo Technologies Inc., a Delaware corporation
(“PubCo”), ZoomInfo Intermediate Holdings LLC, a Delaware limited liability
company (“Intermediate Holdings”), as the Managing Member and on its behalf,
ZoomInfo Holdings LLC, a Delaware limited liability company (the “Company”), and
the Members from time to time party thereto (each, a “Holder”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
LLC Agreement.
The undersigned Holder hereby transfers to [PubCo the number of Class A Common
Units plus shares of Class B Common Stock set forth below (together, the “Paired
Interests”)][the Company, the number of Exchanged Class P Units] in Exchange for
shares of Class A Common Stock to be issued in its name as set forth below, as
set forth in the LLC Agreement.
Legal Name of Holder:
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
Number of [Paired Interests][Exchanged Class P Units] to be Exchanged:
 
 
 
 
 
 
 
 
 
Brokerage Account Details:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Election of Exchange and to perform
the undersigned’s obligations hereunder; (ii) this Election of Exchange has been
duly executed and delivered by the undersigned and is the legal, valid and
binding obligation of the undersigned enforceable against


A-1

--------------------------------------------------------------------------------




it in accordance with the terms thereof or hereof, as the case may be, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and the availability of equitable remedies; (iii) the [Paired
Interests][Exchanged Class P Units] subject to this Election of Exchange are
being transferred to PubCo (or the Company, if applicable) free and clear of any
pledge, lien, security interest, encumbrance, equities or claim; and (iv) no
consent, approval, authorization, order, registration or qualification of any
third party or with any court or governmental agency or body having jurisdiction
over the undersigned or the [Paired Interests][Exchanged Class P Units] subject
to this Election of Exchange is required to be obtained by the undersigned for
the transfer of such [Paired Interests][Exchanged Class P Units] to PubCo.
The undersigned hereby irrevocably constitutes and appoints any officer of PubCo
or of the Company as the attorney of the undersigned, with full power of
substitution and resubstitution in the premises, to do any and all things and to
take any and all actions that may be necessary to transfer to PubCo (or the
Company, if applicable) the [Paired Interests][Exchanged Class P Units] subject
to this Election of Exchange and to deliver to the undersigned the shares of
Class A Common Stock to be delivered in exchange therefor.
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Election of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.
 
Name:
 
 
 
 
 
Dated:
 





A-2